Exhibit 10.8


Conformed through First Amendment to Loan and Security Agreement and Commitment
Increase Request dated as of October 25, 2019



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
dated as of
April 1, 2019
among
TCG BDC II SPV LLC
The Lenders Party Hereto
The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
TCG BDC II, INC.,
as Servicer

--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I
THE PORTFOLIO INVESTMENTS
SECTION 1.01.
Purchases of Portfolio Investments    29

SECTION 1.02.
Procedures for Purchases and Related Advances    29

SECTION 1.03.
Conditions to Purchases    30

SECTION 1.04.
Sales of Portfolio Investments    30

SECTION 1.05.
Certain Assumptions relating to Portfolio Investments    32

SECTION 1.06.
Currency Equivalents    33

ARTICLE II
THE ADVANCES
SECTION 2.01.
Financing Commitments    33

SECTION 2.02.
[Reserved]    33

SECTION 2.03.
Advances; Use of Proceeds    33

SECTION 2.04.
Conditions to Effective Date    35

SECTION 2.05.
Conditions to Advances    36

SECTION 2.06.
Commitment Increase Option.    37

ARTICLE III
ADDITIONAL TERMS APPLICABLE TO THE ADVANCES
SECTION 3.01.
The Advances    38

SECTION 3.02.
[Reserved]    42

SECTION 3.03.
Taxes    42

ARTICLE IV
COLLECTIONS AND PAYMENTS
SECTION 4.01.
Interest Proceeds    46

SECTION 4.02.
Principal Proceeds    46

SECTION 4.03.
Principal and Interest Payments; Prepayments; Commitment Fee    47

SECTION 4.04.
MV Cure Account    48

SECTION 4.05.
Priority of Payments    49

SECTION 4.06.
Payments Generally    50

SECTION 4.07.
Termination or Reduction of Financing Commitments    51

ARTICLE V
THE SERVICER
SECTION 5.01.
Appointment and Duties of the Servicer    51

SECTION 5.02.
Servicer Representations as to Eligibility Criteria; Etc    52

SECTION 5.03.
Indemnification; Limitation of Liability    52

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 6.01.
Representations and Warranties    53

SECTION 6.02.
Covenants of the Company and the Servicer    56

SECTION 6.03.
Amendments of Portfolio Investments, Etc    63

ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
COLLATERAL ACCOUNTS; COLLATERAL SECURITY
SECTION 8.01.
The Collateral Accounts    65

SECTION 8.02.
Collateral Security; Pledge; Delivery    66

ARTICLE IX
THE AGENTS
SECTION 9.01.
Appointment of Administrative Agent and Collateral Agent    69

SECTION 9.02.
Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator    74

ARTICLE X
MISCELLANEOUS
SECTION 10.01.
Non-Petition; Limited Recourse    76

SECTION 10.02.
Notices    77

SECTION 10.03.
No Waiver    77

SECTION 10.04.
Expenses; Indemnity; Damage Waiver; Right of Setoff    77

SECTION 10.05.
Amendments    79

SECTION 10.06.
Successors; Assignments    79

SECTION 10.07.
Governing Law; Submission to Jurisdiction; Etc    81

SECTION 10.08.
Interest Rate Limitation    81

SECTION 10.09.
PATRIOT Act    82

SECTION 10.10.
Counterparts    82

SECTION 10.11.
Headings    82

SECTION 10.12.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    82

SECTION 10.13.
Confidentiality.    83





Schedules
Schedule 1    Transaction Schedule
Schedule 2    Contents of Notice of Acquisition
Schedule 3    Eligibility Criteria
Schedule 4    Concentration Limitations
Schedule 5    Initial Portfolio Investments
Schedule 6    Moody's Industry Classifications






Exhibits
Exhibit A    Form of Request for Advance


LOAN AND SECURITY AGREEMENT dated as of April 1, 2019 (this "Agreement") among
TCG BDC II SPV LLC, as borrower (the "Company"); TCG BDC II, INC. (the
"Servicer"); the Lenders party hereto; U.S. BANK NATIONAL ASSOCIATION, in its
capacities as collateral agent (in such capacity, the "Collateral Agent"),
collateral administrator (in such capacity, the "Collateral Administrator") and
securities intermediary (in such capacity, the "Securities Intermediary"); and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders hereunder (in such capacity, the "Administrative Agent").
The Servicer and the Company wish for the Company to acquire and finance certain
corporate loans (the "Portfolio Investments"), all on and subject to the terms
and conditions set forth herein.
Furthermore, the Company intends to enter into (i) a Sale Agreement, dated on or
about the date hereof (the "Sale Agreement"), between the Company and TCG BDC
II, Inc. (in such capacity, the "Seller") and (ii) a Master Participation
Agreement, dated on or about the date hereof (the "Master Participation
Agreement") between the Company and the Seller, pursuant to which the Company
shall from time to time acquire Portfolio Investments (including, in the case of
Initial Portfolio Investments, by grant of a Participation Interest pursuant to
that Master Participation Agreement) from the Seller, and to Purchase additional
Portfolio Investments from time to time.
On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association ("JPMCB") and its respective successors and permitted
assigns (together with JPMCB, the "Lenders") have agreed to make advances to the
Company ("Advances") hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the "Transaction Schedule").
Accordingly, the parties hereto agree as follows:
Certain Defined Terms
"Account Control Agreement" means the Amended and Restated Securities Account
Control Agreement, dated as of October 25, 2019, among the Company, the
Administrative Agent, the Collateral Agent and the Securities Intermediary.
2    "Additional Distribution Date" has the meaning set forth in Section 4.05.
3    "Adjusted Applicable Margin" means the stated Applicable Margin for
Advances set forth on the Transaction Schedule plus 2% per annum.
4    "Administrative Agent" has the meaning set forth in the introductory
section of this Agreement.
5    "Advances" has the meaning set forth in the introductory section of this
Agreement.
6    "Adverse Proceeding" means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Company) at law or in
equity, or before or by any Governmental Authority, whether pending, active or,
to the Company's or the Servicer's knowledge, threatened against or affecting
the Company or the Servicer or their respective property that would reasonably
be expected to result in a Material Adverse Effect.
7    "Affiliate" means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such former
Person but, which shall not, with respect to the Company, include the obligors
under any Portfolio Investment. For the purposes of this definition, control of
a Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise; provided that for
purposes of determining whether any Portfolio Investment satisfies the
Eligibility Criteria and as used in Schedule 4 regarding Concentration
Limitations, the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common financial sponsor; provided, further, that for purposes of
Sections 6.02(a)(xvii) and 6.02(b)(iv), the term "Affiliate" shall not include
any portfolio company of the Servicer, the Seller or the Parent, as applicable,
that is not consolidated on the financial statements of the Servicer, the Seller
or the Parent, as applicable.
8    "Agent" has the meaning set forth in Section 9.01.
9    "Agent Business Day" means any day on which commercial banks settle
payments in each of New York City and the city in which the corporate trust
office of the Collateral Agent is located (which shall initially be Houston,
Texas).
10    "Agreement" has the meaning set forth in the introductory paragraph
hereto.
11    "Amendment" has the meaning set forth in Section 6.03.
12    "Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.
13    "Applicable Law" means, for any Person, all existing and future laws,
rules, regulations (including temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority applicable to such Person
and applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.
14    "Bankruptcy Event" means, with respect to any Person, such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
15    "Base Advances" means all Advances other than Bridge Advances.
16    "Base Rate" means, for any day,(i) with respect to USD denominated
Advances, a rate per annum equal to the greater of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective Rate in effect on such day
plus 0.5%, (ii) with respect to CAD denominated Advances, the Canadian Prime
Rate and (iii) with respect to any Euro or GBP denominated Advances, the annual
rate of interest announced from time to time by the Administrative Agent (or an
affiliate thereof) as being its reference rate then in effect for determining
interest rates on commercial loans made by it in the United Kingdom (with
respect to Advances denominated in GBP) or the Euro Zone (with respect to
Advances denominated in Euros). Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate, the Canadian Prime Rate or a
rate specified in clause (iii) above shall be effective from and including the
effective date of such change. In the event that the applicable Base Rate is
below zero percent at any time during the term of this Agreement, it shall be
deemed to be zero percent until it exceeds zero percent again.
17    "Beneficial Ownership Certification" means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
18    "Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
"Borrowing Base Test" means a test that will be satisfied on any date of
determination if the following is true:






Where:


AR =57%.


19    "Bridge Advances" means all Advances made by the Lenders as part of the
Bridge Commitment upon the terms set forth in this Agreement.
20    "Bridge Commitment" means any Financing Commitment of the Lenders to make
Bridge Advances in connection with a single Commitment Increase Request in an
amount not to exceed $100,000,000, as set forth in Section 2.06.
21    "Business Day" means any day on which commercial banks are open in each of
New York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that (i) with respect to any LIBO Rate related
provisions herein or the payment, calculation or conversion of amounts
denominated in GBP, "Business Day" shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England, (ii) with
respect to any provisions herein relating to the setting of EURIBOR or the
payment, calculation or conversion of amounts denominated in Euros, Business Day
shall be deemed to exclude any day on which banks are required or authorized to
be closed in London, England or which is not a TARGET2 Settlement Day and (iii)
with respect to any CAD related provisions herein or the payment, calculation or
conversion of amounts denominated in CAD, Business Day shall be deemed to
exclude any day on which banks are required or authorized to be closed in
Toronto, Canada.
22    "CAD" means Canadian dollars.
23    "Calculation Period" means the quarterly period from and including the
date on which the first Advance is made hereunder to but excluding the first
Calculation Period Start Date following the date of such Advance and each
successive quarterly period from and including a Calculation Period Start Date
to but excluding the immediately succeeding Calculation Period Start Date (or,
in the case of the last Calculation Period, if the last Calculation Period does
not end on the last calendar day of March, June, September or December, the
period from and including the related Calculation Period Start Date to but
excluding the Maturity Date).
24    "Calculation Period Start Date" means the third Business Day of January,
April, July and October of each year, commencing in July 2019.
25    "Canadian Prime Rate" means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate published by Bloomberg Financial Markets Commodities News (or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided by such service, as reasonably determined by the
Administrative Agent from time to time) at 10:15 a.m. Toronto time on such day
and (ii) the CDOR Rate, plus 1% per annum. Any change in the Canadian Prime Rate
due to a change in the PRIMCAN Index or the CDOR Rate shall be effective from
and including the effective date of such change in the PRIMCAN Index or CDOR
Rate, respectively.
26    "Cash Equivalents" means:
27    (a)    in respect of each USD Collateral Account, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least "A-1"
from S&P or at least "P-1" from Moody's; (iii) commercial paper maturing no more
than three months from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least "A-1" from S&P or at least "P-1"
from Moody's; (iv) certificates of deposit or bankers' acceptances maturing
within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody's; and
28    (b)    in respect of each Permitted Non-USD Currency Account in respect of
GBP and CAD, any high grade cash equivalent security or obligation issued by
Canada, England or any agency or political subdivision thereof, the Collateral
Agent or any of its Affiliates or another obligor acceptable to the
Administrative Agent that is identified to the Servicer and the Administrative
Agent as an available investment in the applicable Permitted Non-USD Currency by
the Securities Intermediary, selected by the Servicer in a written notice
(including via email) to the Administrative Agent, the Collateral Agent and the
Securities Intermediary and consented to by the Administrative Agent in a
written notice (including via email) to the Servicer, the Collateral Agent and
the Securities Intermediary.
29    "CDOR Rate" means, on any day, an annual rate of interest equal to the
average rate applicable to CAD Dollar bankers’ acceptances for a three-month
period that appears on the Reuters Screen CDOR Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time), rounded to the nearest 1/100th of 1% (with .005% being
rounded up), at approximately 10:15 a.m. Toronto time on such day, or if such
day is not a Business Day, then on the immediately preceding Business Day (the
"Screen Rate"); provided that if such Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
30    "Change in Law" means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.
31    "Change of Control" means an event or series of events by which (A) the
Parent or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) Carlyle Investment Management L.L.C. or
its Affiliates shall cease to be the investment advisor of the Parent.
32    "Charges" has the meaning set forth in Section 10.08.
33    "Code" means the Internal Revenue Code of 1986, as amended.
34    "Collateral" has the meaning set forth in Section 8.02(a).
35    "Collateral Accounts" has the meaning set forth in Section 8.01(a).
36    "Collateral Administrator" has the meaning set forth in the introductory
section of this Agreement.
37    "Collateral Agent" has the meaning set forth in the introductory section
of this Agreement.
38    "Collateral Principal Amount" means on any date of determination (A) the
aggregate principal balance of the Portfolio, excluding the unfunded balance of
any Delayed Funding Term Loan or Revolving Loan, as of such date plus (B) the
amounts on deposit in the Collateral Accounts (in each case, including cash and
Eligible Investments) representing Principal Proceeds as of such date and the
amounts on deposit in the Unfunded Exposure Account and each Permitted Non-USD
Currency Unfunded Exposure Account (in each case, including cash and Eligible
Investments) as of such date minus (C) the aggregate principal balance of all
Ineligible Investments as of such date.
39    "Collection Account" means the Interest Collection Account and the
Principal Collection Account, collectively.
40    "Commitment Increase Date" means any Business Day on which the
Administrative Agent (in its sole discretion) approves in writing (which may be
by email) a Commitment Increase Request.
41    "Commitment Increase Request" means, on any date during the Reinvestment
Period, the request of the Company in writing (which may be by email) to the
Administrative Agent and the Lenders for an increase of the Financing
Commitments pursuant to Section 2.06.
42    "Company" has the meaning set forth in the introductory section of this
Agreement.
43    "Company LLC Agreement" means that certain Amended and Restated Limited
Liability Company Agreement of the Company dated as of April 1, 2019 entered
into by Parent, as the sole equity member, and Donald J. Puglisi, as the Special
Member (as defined therein).
44    "Concentration Limitation Excess" means, on any date of determination,
without duplication, all or the portion of the principal amount of any Portfolio
Investment (other than any Ineligible Investment) that exceeds any Concentration
Limitation as of such date; provided that the Servicer shall select in its sole
discretion which Portfolio Investment(s) constitute part of the Concentration
Limitation Excess; provided further that with respect to any Delayed Funding
Term Loan or Revolving Loan, the Servicer shall select any term Portfolio
Investment from the same obligor and/or any funded portion of the aggregate
commitment amount of such Delayed Funding Term Loan or Revolving Loan before
selecting any unfunded portion of such aggregate commitment amount; provided
further that if the Servicer does not so select any Portfolio Investment(s), the
applicable portion of the Portfolio Investment(s) determined by the
Administrative Agent shall make up the Concentration Limitation Excess.
45    "Concentration Limitations" has the meaning set forth in Schedule 4.
46    "Connection Income Taxes" means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
47    "Credit Risk Party" has the meaning set forth in Article VII.
"Currency" means USD and each Permitted Non-USD Currency.
48    "Currency Shortfall" has the meaning specified in Section 4.06(b).
49    "Custodial Account" means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule to which Portfolio
Investments, Eligible Investments and other financial assets may be credited,
and any successor accounts established in connection with the resignation or
removal of the Securities Intermediary.
50    "Default" has the meaning set forth in Section 1.03.
51    "Defaulting Lender" means any Lender that (a) has failed, within five
calendar days of the date required to be funded or paid, to (i) fund any portion
of its Advances or (ii) pay over to the Company any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Advances under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Company’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
52    "Delayed Funding Term Loan" means any Loan that (a) requires the holder
thereof to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on or prior to one or more fixed dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but, for
the avoidance of doubt, any such Loan will be a Delayed Funding Term Loan only
until all commitments by the holders thereof to make such future advances to the
obligor thereon expire or are terminated or reduced to zero.
"Deliver" (and its correlative forms) means the taking of the following steps by
the Company or the Servicer:
(1)    except as provided in clauses (3) or (4) below, in the case of Portfolio
Investments and Eligible Investments and amounts on deposit in the Collateral
Accounts, by (x) causing the Securities Intermediary to indicate by book entry
that a financial asset comprised thereof has been credited to the applicable
Collateral Account and (y) causing the Securities Intermediary to agree,
pursuant to the Account Control Agreement, that it will comply with entitlement
orders originated by the Collateral Agent with respect to each such security
entitlement without further consent by the Company;
(2)     [Reserved];
(3)    in the case of Portfolio Investments consisting of money or instruments
(the "New York Collateral") that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such New York Collateral in the State of New York, or (y) a Person other than
the Company and a securities intermediary (A)(I) to obtain possession of such
New York Collateral in the State of New York, and (II) to then authenticate a
record acknowledging that it holds possession of such New York Collateral for
the benefit of the Collateral Agent or (B)(I) to authenticate a record
acknowledging that it will take possession of such New York Collateral for the
benefit of the Collateral Agent and (II) to then acquire possession of such New
York Collateral in the State of New York;
(4)    in the case of any account which constitutes a "deposit account" under
Article 9 of the UCC, by causing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing control within the meaning of Section 9-104 of the UCC over such
account in favor of the Collateral Agent in the manner set forth in the Account
Control Agreement;
53    (5)    in all cases, including general intangibles, by filing or causing
the filing of a financing statement with respect to such Collateral with the
Delaware Secretary of State; and
54    (6)    in all cases by otherwise ensuring that (i) all steps, if any,
required under applicable Law or reasonably requested by the Administrative
Agent to ensure that this Agreement creates a valid, first priority Lien
(subject only to Permitted Liens) on such Collateral in favor of Collateral
Agent, shall have been taken, and that such Lien shall have been perfected by
filing and, to the extent applicable, possession or control and (ii) obtaining
all applicable consents to the pledge of the Collateral in accordance with the
Loan Documents.
55    "Designated Email Notification Address" means BDCPMTeam@carlyle.com;
provided that, so long as no Event of Default shall have occurred and be
continuing and no Market Value Event shall have occurred, the Company may, upon
at least five (5) Business Day's written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate any other email
address as the Designated Email Notification Address.
56    "Designated Independent Dealer" means J.P. Morgan Securities LLC; provided
that, so long as no Market Value Event shall have occurred and no Event of
Default shall have occurred and be continuing, the Servicer may, upon at least
five (5) Business Day's written notice to the Administrative Agent, the
Collateral Administrator and the Collateral Agent, designate another Independent
Dealer as the Designated Independent Dealer.
57    "Designated MV" has the meaning set forth in the definition of the term
"Market Value."
58    "Designated MV Asset" means, as of any date of determination, (i) any
Non-Traded Portfolio Investment that has a Designated MV, which Designated MV
has been reduced by more than 5% (expressed as a percentage of par) during the
six month period immediately preceding such date of determination or (ii) if the
weighted average of the Market Values of all Non-Traded Portfolio Investments
that have Designated MV on such date of determination is 10% (expressed as a
percentage of par) or more below the weighted average of the Market Values of
such Non-Traded Portfolio Investments initially assigned thereto by the
Administrative Agent, all Non-Traded Portfolio Investments that have Designated
MV.
59    "Dollar Equivalent" means, with respect to any Advance denominated in a
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of such Permitted Non-USD Currency of such Advance using the
reciprocal foreign exchange rates obtained as described in the definition of the
term Spot Rate.
60    "Effective Date" has the meaning set forth in Section 2.04.
61    "Effective Date Letter" means that certain letter agreement, dated as of
the Effective Date, between the Company and the Administrative Agent.
62    "Eligibility Criteria" has the meaning set forth in Section 1.03.
63    "Eligible Investments" has the meaning set forth in Section 4.01.
64    "ERISA" means the United States Employee Retirement Income Security Act of
1974, as amended.
65    "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412, 430 or 431 of the Code).
66    "ERISA Event" means that (1) the Company has underlying assets which
constitute "plan assets" within the meaning of the Plan Asset Rules or (2) the
Company sponsors, maintains, contributes to, is required to contribute to or has
any material liability (including, in the case of contribution and liability, on
account of any ERISA Affiliate) with respect to any Plan.
"Euro" or "€" means the lawful currency of Participating Member States.
67    "EURIBOR" means, for each Calculation Period relating to an Advance in
Euros, the Euro interbank offered rate administered by the European Money
Markets Institute (or any other person which takes over the administration of
that rate) displayed on Reuters Screen EURIBOR01 on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as reasonably determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
Euro in the Euro Zone) at approximately 11:00 a.m., Brussels time, two (2)
Business Days prior to the commencement of such Calculation Period, as the rate
for Euro deposits with a maturity of three months. If such rate is not available
at such time for any reason, then EURIBOR for such Calculation Period shall be
the rate (which shall not be less than zero) at which Euro deposits in an amount
corresponding to the amount of such Advance and for the applicable maturity are
offered by the principal Brussels office of the Administrative Agent in
immediately available funds in the Euro Zone interbank market at approximately
11:00 a.m., Brussels time, two (2) Business Days prior to the commencement of
such Calculation Period. Notwithstanding anything in the foregoing to the
contrary, if EURIBOR as calculated for any purpose under this Agreement is below
zero percent, EURIBOR will be deemed to be zero percent for such purpose until
such time as it exceeds zero percent again.
68    "Event of Default" has the meaning set forth in Article VII.
69    "Excess Funded Amount" has the meaning set forth in Section 4.03(c)(ii).
70    "Excess Interest Proceeds" means (i) on any Interest Payment Date, the
excess of (1) amounts then on deposit in the Collateral Accounts representing
Interest Proceeds over (2) the amount actually paid on such Interest Payment
Date pursuant to Sections 4.05(a) and (b) and (ii) at any other time of
determination, the excess of (1) amounts then on deposit in the Collateral
Accounts representing Interest Proceeds over (2) the projected amount required
to be paid pursuant to Section 4.05(a) and (b) on the next Interest Payment
Date, the next Additional Distribution Date or the Maturity Date, as applicable,
in each case, as determined by the Company in good faith and in a commercially
reasonable manner.
71    "Excluded Taxes" means any of the following Taxes imposed on or with
respect to a Secured Party or required to be withheld or deducted from a payment
to a Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party's failure to comply with Section 3.03(f) and
(d) Taxes imposed under FATCA.
72    "FATCA" means Sections 1471 through 1474 of the Code as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.
73    "Federal Funds Effective Rate" means, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depositary institutions, as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time, and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the effective federal funds rate, provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.
74    "Financing Commitment" means, with respect to each Lender, the commitment
of such Lender to provide Advances to the Company hereunder in an amount up to
but not exceeding the amount set forth opposite such Lender's name on the
Transaction Schedule or in the assignment and assumption pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to (i) a Commitment Increase Request
(including any Bridge Commitment made in connection therewith) or (ii)
assignments made in accordance with the provisions of Section 10.06 of this
Agreement.
75    "First Amendment Date" means October 25, 2019.
76    "Foreign Lender" means a Lender that is not a U.S. Person.
77    "GAAP" means generally accepted accounting principles in the effect from
time to time in the United States, as applied from time to time by the Company.
78    "GBP" and "£" mean British Pounds.
79    "Governmental Authority" means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
80    "Indebtedness" as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
capital leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker's acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as surety and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss. Notwithstanding the foregoing, "Indebtedness"
shall not include a commitment arising in the ordinary course of business to
purchase a future Portfolio Investment in accordance with the terms of this
Agreement.
81    "Indemnified Person" has the meaning specified in Section 5.03.
82    "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.
83    "Indemnitee" has the meaning set forth in Section 10.04(b).
84    "Independent Dealer" means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
UBS, Wells Fargo and any Affiliate of any of the foregoing, but in no event
including the Company or any Affiliate of the Company.
85    "Ineligible Investment" means any Portfolio Investment that fails, at any
time, to satisfy the Eligibility Criteria; provided that with respect to any
Portfolio Investment for which the Administrative Agent has waived one or more
of the criteria set forth on Schedule 3, the Eligibility Criteria in respect of
such Portfolio Investment shall be deemed not to include such waived criteria at
any time after such waiver and such Portfolio Investment shall not be considered
an "Ineligible Investment" by reason of its failure to meet such waived
criteria; provided further that any Portfolio Investment (other than an Initial
Portfolio Investment) which has not been approved by the Administrative Agent
pursuant to Section 1.02 on or prior to its Trade Date will be deemed to be an
Ineligible Investment until such later date (if any) on which such Portfolio
Investment is so approved; provided, further, that any Participation Interest
that has not been elevated to an absolute assignment on or prior to the 60th
calendar day following the Effective Date shall constitute an Ineligible
Investment until the date on which such elevation has occurred.
86    "Ineligible Person" has the meaning set forth in the Effective Date
Letter.
87    "Information" means (i) the Loan Documents and the details of the
provisions thereof and (ii) all information received from the Company or any
Affiliate thereof relating to the Company or its business or any obligor in
respect of any Portfolio Investment in connection with the transactions
contemplated by this Agreement.
88    "Initial Portfolio Investments" means the Portfolio Investments listed in
Schedule 5.
89    "Interest Collection Account" means the account(s) established by the
Securities Intermediary and set forth on the Transaction Schedule for the
deposit of Interest Proceeds denominated in USD and any successor accounts
established in connection with the resignation or removal of the Securities
Intermediary.
90    "Interest Payment Date" has the meaning set forth in Section 4.03(b).
91    "Interest Proceeds" means all payments of interest received in respect of
the Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Eligible Investments acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Eligible Investments
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts (including closing fees, commitment fees,
facility fees, late payment fees, amendment fees, waiver fees, prepayment fees
and premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Eligible Investments in the MV Cure Account, the Unfunded Exposure
Account or any Permitted Non-USD Currency Unfunded Exposure Account or any
proceeds therefrom.
92    "Investment" means (a) the purchase of any debt or equity security of any
other Person, or (b) the making of any Loan or advance to any other Person, or
(c) becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.
93    "IRS" means the United States Internal Revenue Service.
94    "JPMCB" has the meaning set forth in the introductory section of this
Agreement.
95    "Lender Participant" has the meaning set forth in Section 10.06(c).
96    "Lenders" has the meaning set forth in the introductory section of this
Agreement.
97    "Liabilities" has the meaning set forth in Section 5.03.
98    "LIBO Rate" means, for each Calculation Period relating to an Advance
denominated in USD or GBP, the rate appearing on the Reuters Screen LIBOR 01
Page (or, in the case of a GBP denominated Advance, the Reuters Screen LIBOR 02
Page) on the Bloomberg Financial Markets Commodities News (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the applicable Currency in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Calculation Period (or, in the case of GBP deposits, on
the first day of such Calculation Period), as the rate for U.S. Dollar deposits
(or, in the case of a GBP denominated Advance, deposits in GBP) with a maturity
of three months. If such rate is not available at such time for any reason, then
the LIBO Rate for such Calculation Period shall be the rate (which shall not be
less than zero) at which U.S. Dollar deposits (or, in the case of a GBP
denominated Advance, deposits in GBP) in an amount corresponding to the amount
of such Advance and for the applicable maturity are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period (or, in
the case of GBP deposits, on the first day of such Calculation Period).
Notwithstanding anything in the foregoing to the contrary, if the LIBO Rate as
calculated for any purpose under this Agreement is below zero percent, the LIBO
Rate will be deemed to be zero percent for such purpose until such time as it
exceeds zero percent again.
99    "Lien" means any security interest, lien, charge, pledge, preference,
equity or encumbrance of any kind, including tax liens, mechanics' liens and any
liens that attach by operation of law.
100    "Loan" means any obligation for the payment or repayment of borrowed
money that is documented by a term and/or revolving loan agreement or other
similar credit agreement (or a Participation Interest therein).
101    "Loan Documents" means this Agreement, the Sale Agreement, the Master
Participation Agreement, the Account Control Agreement, the Effective Date
Letter and such other agreements and documents, and any amendments or
supplements thereto or modifications thereof, executed or delivered pursuant to
the terms of this Agreement or any of the other Loan Documents and any
additional documents delivered in connection with any such amendment, supplement
or modification.
102    "Margin Stock" has the meaning provided such term in Regulation U of the
Board of Governors of the Federal Reserve Board.
103    "Market Value" means, on any date of determination, (i) with respect to
any Portfolio Investment other than a Non-Traded Portfolio Investment, the
average indicative bid-side price (expressed as a percentage) determined by
LoanX/Markit Group Limited (or, if the Administrative Agent determines in its
sole discretion that such bid price is not available or is not indicative of the
actual current market value, the market value of such Portfolio Investment as
determined by the Administrative Agent in good faith and in a commercially
reasonable manner and (ii) with respect to any Non-Traded Portfolio Investment,
the market value of such Portfolio Investment as determined by the
Administrative Agent in good faith and in a commercially reasonable manner (any
such market value so determined by the Administrative Agent with respect to a
Non-Traded Portfolio Investment, the "Designated MV" of such Portfolio
Investment)).
So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Servicer shall have the right to initiate a dispute of
the Market Value of Designated MV Assets as set forth below; provided that the
Servicer provides the valuation set forth below no later than 12:00 p.m. New
York City time on the Business Day immediately following the related date of
determination.
If the Servicer disputes the determination of the Designated MV of any
Designated MV Asset, the Servicer may engage a Nationally Recognized Valuation
Provider, at the expense of the Company, to provide a valuation of the
applicable Designated MV Asset(s) and submit evidence of such valuation(s) to
the Administrative Agent; provided that the Servicer may not dispute the
Designated MV of Designated MV Assets during any twelve (12) calendar month
period with an aggregate principal balance of more than 35% of the average
aggregate principal balance of all Designated MV Assets on each day during such
period (or, if a dispute occurs prior to the twelve (12) calendar month period
of the date of this Agreement, 35% of the average aggregate principal balance of
all Designated MV Assets on each day since the date of this Agreement).
The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after the Business Day following receipt of notice
of such valuation by the Administrative Agent until the Administrative Agent has
made a good faith and commercially reasonable determination that the Market
Value of such Portfolio Investment has changed, in which case the Administrative
Agent may determine another Market Value (in accordance with the definition of
Market Value).
Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) no
valuation provided by a Nationally Recognized Valuation Provider shall be
effective unless it is in form and substance reasonably acceptable to the
Administrative Agent in its sole discretion and takes into account factors
commonly used by market participants in conducting valuation processes,
including without limitation (i) industry and comparable company analysis, (ii)
market yield assumptions, (iii) credit fundamentals, cyclical nature, and
outlook of the business of the Portfolio Investment's obligor; and (iv)
historical material debt-financed acquisitions consummated by the Portfolio
Investment's obligor; provided that any valuation that is materially consistent
in form and scope with the valuations delivered to the Administrative Agent by
the Company or the Servicer prior to the First Amendment Date (or any such
valuation as modified to comply with changes in applicable law, market practice
or accounting guidelines), as determined by the Administrative Agent in its sole
discretion, shall be deemed to be acceptable to the Administrative Agent for
purposes of this clause (C).
The Administrative Agent shall notify the Company, the Servicer and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio on a monthly basis (not later than the
15th day of each calendar month, commencing in April 2019) or upon the
reasonable request of the Servicer (but no more frequently than 3 requests per
calendar month). Any notification from the Administrative Agent to the Company
that the events set forth in clause (A)(i) of the definition of the term Market
Value Event have occurred and are continuing shall be accompanied by a written
statement showing the then-current Market Value of each Portfolio Investment.
104    "Market Value Cure" means, on any date of determination, (i) with the
consent of the Administrative Agent, the contribution by the Parent of
additional Portfolio Investments and the Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof, (ii) the contribution by the
Parent of USD to the Company and the Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the MV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (v) any combination of the
foregoing clauses (i), (ii), (iii) and (iv), in each case during the Market
Value Cure Period, at the option of the Servicer, and in an amount such that
immediately after giving effect to all such actions the Net Advances are less
than the product of (a) the Net Asset Value and (b) the Market Value Cure
Trigger; provided that, any Portfolio Investment contributed to the Company in
connection with the foregoing must meet all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent) and the
Concentration Limitations shall be satisfied (or, if not satisfied, maintained
or improved) after such contribution. In connection with any Market Value Cure,
a Portfolio Investment shall be deemed to have been contributed to the Company
if there has been a valid, binding and enforceable contract for the assignment
of such Portfolio Investment to the Company and, in the reasonable judgment of
the Servicer, such assignment will settle, in the case of a Loan, within fifteen
(15) Business Days thereof and, in the case of any other Portfolio Investment,
within three (3) Business Days thereof. The Servicer shall use its commercially
reasonable efforts to effect any such assignment within such time period.
105    For the purposes of any request for approval of the Administrative Agent
pursuant to clause (i) in the immediately preceding paragraph, if the Company
notifies the Administrative Agent upon the occurrence of a Market Value Trigger
Event of the Parent’s intention to contribute a Portfolio Investment to the
Company to cure such event and requests the related consent thereto, the
Administrative Agent shall use commercially reasonable efforts to respond to
such request no later than one (1) Business Day after such notice is received;
provided that the inability or failure of the Administrative Agent to respond to
such request within such timeframe shall not be a breach of any obligation of
the Administrative Agent or the Lenders under this Agreement nor excuse the
Servicer or the Company from any of their respective obligations under this
Agreement.
106    "Market Value Cure Failure" means the failure by the Company to effect a
Market Value Cure as set forth in the definition of such term.
107    "Market Value Cure Period" means the period commencing on the Business
Day on which the Servicer receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of a Market Value Trigger Event and ending at the close of business
in New York two (2) Business Days thereafter; provided that the Market Value
Cure Period may be extended for a specified MV Cure Extension Period if (i) the
Company has delivered to the Administrative Agent with a copy to the Collateral
Agent and the Collateral Administrator an MV Cure Extension Request satisfactory
to the Administrative Agent in its sole discretion to extend the Market Value
Cure Period by such specified MV Cure Extension Period and (ii) upon request of
the Administrative Agent (which request may be a standing request) on each
Business Day in such MV Cure Extension Period, the Company has delivered an MV
Cure Plan Status Confirmation to the Administrative Agent; provided, further,
that, if on any date during the MV Cure Extension Period, the Administrative
Agent notifies the Company or the Servicer that the Administrative Agent has a
reasonable doubt that the related MV Cure Plan will be consummated during the MV
Cure Extension Period (determined in its sole discretion), a Market Value Cure
Failure will be deemed to have occurred on such date.
108    "Market Value Cure Trigger" has the meaning set forth in the Transaction
Schedule.
109    "Market Value Event" means (A) the occurrence of both of the following
events (i) a Market Value Trigger Event and (ii) a Market Value Cure Failure or
(B) if in connection with any Market Value Cure, a Portfolio Investment sold,
contributed or deemed to have been contributed to the Company shall fail to
settle within (i) in the case of a Loan, fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, three (3) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.
110    "Market Value Trigger" has the meaning set forth in the Transaction
Schedule.
111    "Market Value Trigger Event" means an event that shall have occurred if
the Administrative Agent has determined and notified the Servicer in writing as
of any date that the Net Advances exceed the product of (a) the Net Asset Value
and (b) the Market Value Trigger.
112    "Master Participation Agreement" has the meaning set forth in the
introductory section of this Agreement.
113    "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Company, the Seller or the Servicer, (b) the ability of the Company, the Seller
or the Servicer to perform its obligations under this Agreement or any of the
other Loan Documents or (c) the rights of or benefits available to the Agents,
the Collateral Administrator, the Securities Intermediary or the Lenders under
this Agreement or any of the other Loan Documents.
114    "Material Amendment" means any amendment, modification or supplement to
this Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable to a Lender hereunder, (iii) postpones the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any other amounts payable hereunder, or reduces the amount
of, waives or excuses any such payment, or postpones the scheduled date of
expiration of any Financing Commitment, (iv) changes any provision in a manner
that would alter the pro rata sharing of payments required hereby or (v) changes
any of the provisions of this definition or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.
115    "Maturity Date" means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule; provided that the
Scheduled Termination Date for purposes of the repayment of the Bridge Advances
(and accrued interest thereon and fees in respect thereof) shall be the date
that is eighteen calendar months following the Commitment Increase Date on which
the Bridge Commitment was made, (2) the date on which the Secured Obligations
become due and payable upon the occurrence of an Event of Default under Article
VII and the acceleration of the Secured Obligations, (3) the date on which the
principal amount of the Advances is irrevocably reduced to zero as a result of
one or more prepayments and the Financing Commitments are irrevocably terminated
and (4) the date after a Market Value Event on which all Portfolio Investments
have been sold and the proceeds therefrom have been received by the Company.
116    "Maturity Extension Request" means a written request by the Company to
the Administrative Agent (with a copy to the Collateral Agent) to extend the
Scheduled Termination Date to April 1, 2025; provided that (x) the Company may
not make more than one Maturity Extension Request and (y) the Maturity Extension
Request may not be made if an Event of Default has occurred and is continuing, a
Market Value Event has occurred or, without limitation to the foregoing, the
Maturity Date has otherwise occurred.
117    "Maximum Rate" has the meaning set forth in Section 10.08.
118    "Mezzanine Obligation" means a Portfolio Investment which is unsecured,
subordinated debt of the applicable obligor.
119    "Minimum Funding Amount" means, on any date of determination, the amount
set forth in the table below; provided that (i) following the last day of the
Premium Call Period and during the Reinvestment Period, the Minimum Funding
Amount shall be 75% of the Financing Commitment and (ii) on and after any
Commitment Increase Date occurring after the First Amendment Date, the Minimum
Funding Amount shall be the amount set forth in the last row below (or
determined in accordance with clause (i) above, as applicable) plus, commencing
on the date that is six calendar months following such Commitment Increase Date,
75% of the increase in the Financing Commitment (excluding any Bridge
Commitment) resulting from the Commitment Increase Request plus 75% of the
increase in the Financing Commitment (excluding any Bridge Commitment) resulting
from any prior Commitment Increase Request occurring after the First Amendment
Date:


Period Start Date
Period End Date
Minimum Funding Amount (U.S.$)
First Amendment Date
April 24, 2020
225,000,000
April 25, 2020
Last day of the Reinvestment Period
337,500,000

120    
121    "MV Cure Account" means the account established by the Securities
Intermediary and set forth on the Transaction Schedule, and any successor
accounts established in connection with the resignation or removal of the
Securities Intermediary.
122    "MV Cure Extension Period" means a period of up to 11 Business Days
requested by the Company in an MV Cure Extension Request.
123    "MV Cure Extension Request" means a written request from the Company to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) satisfactory to the Administrative Agent in its sole discretion
requesting to extend the Market Value Cure Period by an MV Cure Extension Period
and proposing a MV Cure Plan, together with any supporting documentation as may
be requested by the Administrative Agent in its reasonable discretion.
124    "MV Cure Plan" means a proposal by a senior officer of the Servicer on
behalf of the Company of steps which the Company, the Servicer and/or the Parent
propose to take to effect a Market Value Cure, which plan may include a
contribution of capital and/or one or more additional Portfolio Investments from
the Parent.
125    "MV Cure Plan Status Confirmation" means a status update provided by a
senior officer of the Servicer on behalf of the Company on each Business Day
during the MV Cure Extension Period regarding the progress of the stated MV Cure
Plan, together with any further information or supporting documentation
reasonably requested by the Administrative Agent in connection with achieving a
Market Value Cure.
126    "Nationally Recognized Valuation Provider" means (i) Lincoln
International LLC (f/k/a Lincoln Partners LLC), (ii) Valuation Research
Corporation and (iii) Alvarez & Marsal; provided that any independent entity
providing professional asset valuation services may be added to this definition
by the Company (with the consent of the Administrative Agent) or added to this
definition by the Administrative Agent from time to time by notice thereof to
the Company and the Servicer; provided, further, that the Administrative Agent
may remove any provider from this definition by written notice to the Company
and the Servicer so long as, after giving effect to such removal, there are at
least three providers designated pursuant to this definition.
127    "Net Advances" means the principal amount of the outstanding Advances
(inclusive of Advances that have been requested for any outstanding Purchase
Commitments which have traded but not settled) minus the amounts then on deposit
in the Collateral Accounts (including, in each case, cash and Eligible
Investments) representing Principal Proceeds, other than Principal Proceeds that
have been designated to settle any outstanding Purchase Commitments which have
traded but not settled.
128    "Net Asset Value" means, on any date of determination, the sum of (A) the
sum of the product for each Portfolio Investment (both owned by the Company and
in respect of which there is an outstanding Purchase Commitment that has not yet
settled (except as set forth in clause (2) below)), other than, for any Loan,
the unfunded commitment amount of a Delayed Funding Term Loan or a Revolving
Loan of (x) the Market Value of such Portfolio Investment multiplied by (y) the
funded principal amount of such Portfolio Investment plus (B) the amounts then
on deposit in the Unfunded Exposure Account and each Permitted Non-USD Currency
Unfunded Exposure Account (including, in each case, cash and Eligible
Investments); provided that, for the avoidance of doubt, (1) the Concentration
Limitation Excess, (2) any Portfolio Investment which has traded but not settled
(x) in the case of a Loan, within fifteen (15) Business Days (or such longer
period of time agreed to by the Administrative Agent in its sole discretion)
from the related Trade Date thereof and (y) in the case of any other Portfolio
Investment, within three (3) Business Days (or such longer period of time agreed
to by the Administrative Agent in its sole discretion) from the related Trade
Date thereof and (3) any Ineligible Investments will be excluded from the
calculation of the Net Asset Value and assigned a value of zero for such
purposes.
129    "New York Collateral" has the meaning set forth in the definition of
Deliver.
130    "Non-Call Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, October 1, 2020; provided that, if
the Scheduled Termination Date is extended upon a Maturity Extension Request
during such period, the "Non-Call Period" shall end on March 31, 2021.
131    "Non-Call Termination Event" means, at any time, that (i) the Company has
properly delivered at least ten (10) Notices of Acquisition over the course of
the prior twelve calendar month period relating to proposed Portfolio
Investments having credit characteristics similar to the Initial Portfolio
Investments, (ii) each Notice of Acquisition has satisfied the Eligibility
Criteria and approval process set forth in this Agreement (other than any
requirement to obtain the consent of the Administrative Agent), and (iii) the
Administrative Agent has rejected at least five (5) of such requests (other than
any request relating to the acquisition of a Specified Investment).
132    "Non-Traded Portfolio Investment" means any Portfolio Investment that, on
the applicable date of determination, has less than three bids available through
LoanX/Markit Group Limited.
133    "Notice of Acquisition" has the meaning set forth in Section 1.02(a).
134    "Other Connection Taxes" means, with respect to any Secured Party, Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than connections arising from such
Secured Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
135    "Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
136    "Parent" means TCG BDC II, Inc.
137    "Participant Register" has the meaning specified in Section 10.06(d).
138    "Participating Member State" means any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
139    "Participation Interest" means a participation interest in a Loan.
140    "PATRIOT Act" has the meaning set forth in Section 2.04(f).
141    "Permitted Distribution" means, on any Business Day, distributions of
Interest Proceeds and/or Principal Proceeds (at the discretion of the Company)
to the Parent (or other permitted equity holders of the Company); provided that
amounts may be distributed pursuant to this definition (a) in the case of
Interest Proceeds, only to the extent of available Excess Interest Proceeds and
(b) in the case of Principal Proceeds, only during the Reinvestment Period
unless otherwise consented to by the Administrative Agent in writing (which may
be in the form of an advance consent specifying conditions to such consent))
and, in each case, only so long as (i) no Default or Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) no Market Value Event shall have occurred (or would occur
after giving effect to such Permitted Distribution), (iii) the Borrowing Base
Test is satisfied (and will be satisfied after giving effect to such Permitted
Distribution), (iv) the Company gives at least two (2) Business Days' prior
written notice thereof to the Administrative Agent, the Collateral Agent and the
Collateral Administrator, (v) not more than eight (or such greater number
consented to by the Administrative Agent in writing (including via email) in its
sole discretion) Permitted Distributions are made in any single Calculation
Period, (vi) each Permitted Distribution shall be in an amount not less than
U.S.$2,000,000 and (vii) the Company and the Administrative Agent confirm in
writing (which may be by email) to the Collateral Agent and the Collateral
Administrator that the conditions to a Permitted Distribution set forth herein
are satisfied. Nothing in this definition shall limit the right or ability of
the Company to make a Permitted RIC Distribution at any time.
142    "Permitted Lien" means any of the following: (a) Liens for Taxes if such
Taxes shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen's,
warehousemen's, mechanics', carriers', workmen's and repairmen's Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) Liens
granted pursuant to or by the Loan Documents, (d) judgment Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash, Cash Equivalents
and securities on deposit in or credited to one or more accounts maintained by a
custodian or bank, in each case granted in the ordinary course of business in
favor of the bank or custodian with which such accounts are maintained, securing
amounts owing to such bank or custodian with respect to cash management,
operating account arrangements, netting arrangements or other amounts owing in
connection with the maintenance or operation of any bank or securities account,
(f) with respect to any collateral underlying a Portfolio Investment, the Lien
in favor of the Company and liens permitted under the related underlying
instruments, (g) as to agented Portfolio Investments, Liens in favor of the
agent under the related underlying instruments and (h) Liens of clearing
agencies, broker-dealers and similar Liens incurred in the ordinary course of
business; provided that such Liens (x) attach only to the securities (or
proceeds) being purchased or sold and (y) secure only obligations incurred in
connection with such purchase or sale, and not any obligation in connection with
margin financing.
143    "Permitted Non-USD Currency" means Euros, CAD and/or GBP.
144    "Permitted Non-USD Currency Account Opening Notice" has the meaning set
forth in Section 8.01(a).
145    "Permitted Non-USD Currency Accounts" means the Permitted Non-USD
Currency Custodial Accounts, the Permitted Non-USD Currency Interest Collection
Accounts, the Permitted Non-USD Currency Principal Collection Accounts and the
Permitted Non-USD Currency Unfunded Exposure Accounts, collectively.
146    "Permitted Non-USD Currency Collection Accounts" means the Permitted
Non-USD Currency Interest Collections Account and the Permitted Non-USD Currency
Principal Collection Accounts, collectively.
147    "Permitted Non-USD Currency Custodial Accounts" means, collectively, the
accounts established by the Securities Intermediary in respect of each Permitted
Non-USD Currency as set forth in one or more Permitted Non-USD Currency Account
Opening Notices to which Portfolio Investments, Eligible Investments and other
financial assets denominated in such Permitted Non-USD Currency may be credited,
and any successor accounts established in connection with the resignation or
removal of the Securities Intermediary.
148    "Permitted Non-USD Currency Equivalent" means, with respect to any amount
in USD, the amount of any Permitted Non-USD Currency that could be purchased
with such amount of USD using the reciprocal foreign exchange rate(s) obtained
as described in the definition of the term Spot Rate.
149    "Permitted Non-USD Currency Interest Collection Accounts" means,
collectively, the accounts established by the Securities Intermediary in respect
of each Permitted Non-USD Currency as set forth in one or more Permitted Non-USD
Currency Account Opening Notices for the deposit of Interest Proceeds
denominated in such Permitted Non-USD Currency and any successor accounts
established in connection with the resignation or removal of the Securities
Intermediary.
150    "Permitted Non-USD Currency Principal Collection Accounts" means,
collectively, the accounts established by the Securities Intermediary in respect
of each Permitted Non-USD Currency as set forth in one or more Permitted Non-USD
Currency Account Opening Notices for the deposit of Principal Proceeds
denominated in such Permitted Non-USD Currency and any successor accounts
established in connection with the resignation or removal of the Securities
Intermediary.
151    "Permitted Non-USD Currency Unfunded Exposure Accounts" means,
collectively, the accounts established by the Securities Intermediary in respect
of each Permitted Non-USD Currency as set forth in one or more Permitted Non-USD
Currency Account Opening Notices for the deposit of funds denominated in such
Permitted Non-USD Currency used to cash collateralize the Unfunded Exposure
Amount in respect of Portfolio Investments denominated in such Permitted Non-USD
Currency, and any successor accounts established in connection with the
resignation or removal of the Securities Intermediary.
152    "Permitted RIC Distribution" means distributions to the Parent (from the
Collection Accounts and/or the Permitted Non-USD Currency Collection Accounts or
otherwise) to the extent reasonably required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company within the
meaning of Section 851 of the Code and to otherwise eliminate federal or state
income or excise taxes payable by the Parent in or with respect to any taxable
year of the Parent (or any calendar year, as relevant); provided that (A) the
amount of any such payments made in or with respect to any such taxable year (or
calendar year, as relevant) of the Parent shall not exceed 115% of the amounts
that the Company would have been required to distribute to the Parent to: (i)
allow the Company to satisfy the minimum distribution requirements that would be
imposed by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year the Company’s liability for
federal income taxes imposed on (x) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto) or (y) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero the Company’s liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Company had qualified to be taxed as a RIC under
the Code, (B) after the occurrence and during the continuance of an Event of
Default, the amount of Permitted RIC Distributions made in any calendar quarter
shall not exceed U.S.$1,500,000 (or such greater amount consented to by the
Administrative Agent in its sole discretion) and (C) amounts may be distributed
pursuant to this definition only to the extent of available Excess Interest
Proceeds and/or Principal Proceeds and only so long as (x) the Borrowing Base
Test is satisfied immediately prior to and immediately after giving effect to
such Permitted RIC Distribution (unless otherwise consented to by the
Administrative Agent in its sole discretion), (y) the Company gives at least one
(1) Business Day's prior written notice thereof to the Administrative Agent, the
Collateral Agent and the Collateral Administrator and (z) the Company and the
Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted RIC Distribution set forth herein are satisfied.
153    "Permitted Working Capital Lien" has meaning set forth in the definition
of "Senior Secured Loan".
154    "Person" means any natural person, corporation, partnership, trust,
limited liability company, association, Governmental Authority or unit, or any
other entity, whether acting in an individual, fiduciary or other capacity.
155    "Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company or any ERISA Affiliate.
156    "Plan Asset Rules" means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA.
157    "Portfolio" means all Portfolio Investments Purchased hereunder and not
otherwise sold or liquidated.
158    "Portfolio Investments" has the meaning set forth in the introductory
section of this Agreement.
159    "Premium Call Period" means the period beginning on, and including, the
last day of the Non-Call Period in effect as of the Effective Date and ending
on, but excluding, the twelve month anniversary thereof; provided that, if the
Scheduled Termination Date is extended upon a Maturity Extension Request during
such period, the "Premium Call Period" shall be extended an additional six (6)
months.
160    "Prime Rate" means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
161    "Principal Collection Account" means the account(s) established by the
Securities Intermediary and set forth on the Transaction Schedule for the
deposit of Principal Proceeds denominated in USD, and any successor accounts
established in connection with the resignation or removal of the Securities
Intermediary.
162    "Principal Proceeds" means all amounts received with respect to the
Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Collateral Accounts (including cash contributed or deposited by
the Company and the proceeds of Advances made in accordance herewith), in each
case other than Interest Proceeds or amounts on deposit in the Unfunded Exposure
Account and the Permitted Non-USD Currency Unfunded Exposure Accounts.
163    "Priority of Payments" has the meaning set forth in Section 4.05.
164    "Proceeding" has the meaning set forth in Section 10.07(b).
165    "Purchase" means each acquisition of a Portfolio Investment hereunder by
way of (x) a sale, contribution or grant of a Participation Interest by the
Parent to the Company pursuant to the Master Participation Agreement, (y)
purchase from any other affiliated or unaffiliated party pursuant to an arms'
length transaction or (z) originating any Loan.
166    "Purchase Commitment" has the meaning set forth in Section 1.02(a).
167    "Ramp-Up Period" means the period from and including the Effective Date
to, but excluding, October 1, 2019.
168    "Reference Rate" means (i) with respect to Advances denominated in USD
and related calculations, the applicable LIBO Rate, (ii) with respect to
Advances denominated in CAD and related calculations, the CDOR Rate, (iii) with
respect to Advances denominated in GBP and related calculations, the applicable
LIBO Rate and (iv) with respect to Advances denominated in Euros and related
calculations, EURIBOR. The Reference Rate shall be determined by the
Administrative Agent (and notified to the Collateral Administrator and the
Servicer), and such determination shall be conclusive absent manifest error.
169    "Register" has the meaning set forth in Section 3.01(c).
170    "Reinvestment Period" means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) October 15,
2022, (ii) the date that is one calendar month following the last day of the
reinvestment period of the Parent pursuant to its constituent documents, (iii)
the date on which a Market Value Event occurs and (iv) the date on which an
Event of Default occurs.
171    "Related Parties" has the meaning set forth in Section 9.01.
172    "Request for Advance" has the meaning set forth in Section 2.03(d).
173    "Required Lenders" means Lenders holding 50.1% or more of the sum of (i)
the aggregate principal amount of the outstanding Advances plus (ii) the
aggregate undrawn amount of the outstanding Financing Commitments.
174    "Responsible Officer" means with respect to the Collateral Agent or the
Collateral Administrator, any officer of the Collateral Agent customarily
performing functions with respect to corporate trust matters and, with respect
to a particular corporate trust matter under this Agreement, any other officer
to whom such matter is referred because of such officer's knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this Agreement.
175    "Restricted Payment" means (i) any dividend or other distribution
(including, without limitation, a distribution of non-cash assets), direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, by
the Company of any shares or other equity interests in the Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or other equity interests in the Company now or hereafter outstanding.
176    "Revolving Loan" means any Loan (other than a Delayed Funding Term Loan,
but including funded and unfunded portions of revolving credit lines) that under
the underlying instruments relating thereto may require one or more future
advances to be made to the obligor by a creditor, but any such Loan will be a
Revolving Loan only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or are irrevocably
reduced to zero.
177    "Sale Agreement" has the meaning set forth in the introductory section of
this Agreement.
178    "Sanctioned Country" means, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).
179    "Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b) or (d) any Person otherwise the subject of Sanctions.
180    "Sanctions" means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty's Treasury of the United Kingdom.
181    "Second Lien Loan" means a Loan (i) that is secured by a pledge of
collateral, which security interest is validly perfected and second priority
(subject to liens permitted under the related underlying instruments that are
reasonable and customary for similar Loans) under Applicable Law (other than a
Loan that is second priority to a Permitted Working Capital Lien) and (ii) the
Servicer determines in good faith that the value of the collateral securing the
Loan (including based on enterprise value) on or about the time of origination
or acquisition by the Company equals or exceeds the outstanding principal
balance thereof plus the aggregate outstanding balances of all other Loans of
equal or higher seniority secured by the same collateral.
182    "Secured Obligation" has the meaning set forth in Section 8.02(a).
183    "Secured Party" has the meaning set forth in Section 8.02(a).
184    "Securities Intermediary" has the meaning set forth in the introductory
section of this Agreement.
185    "Seller" has the meaning set forth in the introductory section of this
Agreement.
186    "Senior Secured Loan" means any Loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar Loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts (as such terms
are defined in the UCC) and any other assets securing any Working Capital
Revolver under Applicable Law and proceeds of any of the foregoing (a first
priority lien on such assets a "Permitted Working Capital Lien") and (2) validly
perfected and first priority (subject to liens permitted under the related
underlying instruments that are reasonable and customary for similar Loans) in
all other collateral under Applicable Law, and (iii) the Servicer determines in
good faith that the value of the collateral for such Loan (including based on
enterprise value) on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan plus the aggregate outstanding
balances of all other Loans of equal or higher seniority secured by a first
priority Lien over the same collateral.
187    "Servicer" has the meaning set forth in the introductory section of this
Agreement.
188    "Settlement Date" has the meaning set forth in Section 1.03.
189    "Solvent" means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person's debt (including contingent
liabilities) does not exceed the present fair value of such Person's present
assets; (b) such Person's capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
190    "Specified Investment" has the meaning set forth in the Effective Date
Letter.
191    "Specified Matter" means any Amendment of a Portfolio Investment that (a)
reduces the principal amount of such Portfolio Investment, (b) reduces the rate
of interest payable on such Portfolio Investment, (c) postpones the due date of
any scheduled payment or distribution in respect of such Portfolio Investment,
(d) alters the pro rata allocation or sharing of payments or distributions
required by any related underlying instrument in a manner adverse to the
Company, (e) releases any material guarantor of such Portfolio Investment from
its obligations, (f) terminates or releases any lien on a material portion on
the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such underlying instrument specifying the number or percentage
of lenders required to effect any of the foregoing or (h) materially changes any
financial maintenance covenant.
192    "Spot Rate" means, as of any date of determination and with respect to
any then-current Permitted Non-USD Currency, (x) with respect to actual currency
exchange between USD and CAD, Euros or GBP and the calculations made pursuant to
Section 1.06(b), the applicable currency-USD rate available through the
Collateral Agent's banking facilities (or, if the Collateral Agent has notified
the Administrative Agent and the Company that it will no longer provide such
services or if U.S. Bank National Association or one of its Affiliates is no
longer the Collateral Agent, through such other source agreed to by the
Administrative Agent in writing) at the time of such exchange or calculation and
(y) with respect to all other purposes between USD and CAD, Euros or GBP, the
applicable currency-USD spot rate that appeared on the BFIX page of Bloomberg
Professional Service (or any successor thereto) (or such other recognized
service or publication used by the Collateral Administrator for purposes of
determining currency spot rates in the ordinary course of its business from time
to time) for such currency at 5:00 p.m. New York City time on the immediately
preceding Business Day, as determined by the Collateral Administrator. The
determination of the Spot Rate shall be conclusive absent manifest error.
193    "Stage 1" means the period from and including the date of this Agreement
to but excluding the earlier of (i) the first date (if any) on which less than
85% of the Collateral Principal Amount consists of Senior Secured Loans
(including Specified Investments that meet the definition of Senior Secured
Loan) and cash and Eligible Investments on deposit in the Principal Collection
Account as Principal Proceeds and (ii) the first date on which the Net Advances
are greater than the product of (1) the Net Asset Value multiplied by (2) 40%;
provided that, if on any date following the last day of Stage 1, (x) at least
85% of the Collateral Principal Amount consists of Senior Secured Loans
(including Specified Investments that meet the definition of Senior Secured
Loan) and cash and Eligible Investments on deposit in the Principal Collection
Account and the Permitted Non-USD Principal Collection Accounts as Principal
Proceeds and (y) the Net Advances are less than or equal to the product of (1)
the Net Asset Value multiplied by (2) 40%, upon the written request (including
via email) from the Servicer to the Administrative Agent with a copy to the
Collateral Agent and the Collateral Administrator, Stage 1 shall re-commence as
of the date of such request and end on the earlier of the first date specified
in clause (i) or (ii) above occurring after the date of such request; provided,
further, that no more than one such request may be made.
194    "Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
195    "TARGET2 Settlement Day" means any day on which the Trans-European
Automated Real Time Gross Settlement Express Transfer (TARGET2) system is open.
196    "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
197    "Trade Date" has the meaning set forth in Section 1.03.
198    "Transaction Schedule" has the meaning set forth in the introductory
section of this Agreement.
199    "UCC" means the Uniform Commercial Code in effect in the State of New
York.
200    "Uncertificated Security" has the meaning set forth in the UCC.
201    "Unfunded Exposure Account" means the account established by the
Securities Intermediary and set forth on the Transaction Schedule for the
deposit of USD used to cash collateralize the Unfunded Exposure Amount in
respect of Portfolio Investments denominated in USD, and any successor accounts
established in connection with the resignation or removal of the Securities
Intermediary.
202    "Unfunded Exposure Amount" means, on any date of determination, with
respect to any Delayed Funding Term Loan or Revolving Loan, an amount equal to
the aggregate amount of all unfunded commitments associated with such Delayed
Funding Term Loan or Revolving Loan, as applicable.
203    "Unfunded Exposure Shortfall" means, on any date of determination, an
amount equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure
Amount for all Portfolio Investments minus the sum of (i) the amounts on deposit
in the Unfunded Exposure Account and the Permitted Non-USD Currency Unfunded
Exposure Accounts and (ii) 5% of the Collateral Principal Amount.
204    "USD" means United States dollars.
205    "USD Collateral Accounts" has the meaning set forth in Section 8.01(a).
206    "U.S. Person" means any Person that is a "United States Person" as
defined in Section 7701(a)(30) of the Code.
207    "U.S. Tax Compliance Certificate" has the meaning set forth in Section
3.03(f).
208    "Withholding Agent" means the Company and the Administrative Agent.
209    "Working Capital Revolver" means a revolving lending facility secured on
a first lien basis solely by all or a portion of the current assets of the
related obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor's total assets.
ARTICLE I
THE PORTFOLIO INVESTMENTS
SECTION 1.01.    Purchases of Portfolio Investments. On the Effective Date, the
Company may acquire the Initial Portfolio Investments from the Seller pursuant
to the Sale Agreement or the Master Participation Agreement, as applicable,
subject to the conditions specified in this Agreement. From time to time during
the Reinvestment Period, the Company may Purchase additional Portfolio
Investments, or request that Portfolio Investments be Purchased for the
Company's account, all on and subject to the terms and conditions set forth
herein.
SECTION 1.02.    Procedures for Purchases and Related Advances.
(a)    Timing of Notices of Acquisition. No later than five (5) Agent Business
Days (or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment or other agreement to acquire any Portfolio Investment (other than an
Initial Portfolio Investment) be made by it or for its account (a "Purchase
Commitment"), the Servicer, on behalf of the Company, shall deliver to the
Administrative Agent a notice of acquisition (a "Notice of Acquisition").
(b)    Contents of Notices of Acquisition. Each Notice of Acquisition shall
consist of one or more electronic submissions to the Administrative Agent (in
such format and transmitted in such a manner as the Administrative Agent, the
Servicer and the Company may reasonably agree (which shall initially be the
format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request.
(c)    Eligibility of Portfolio Investments. The Administrative Agent shall have
the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Servicer and the Company (including via email) of its
initial determination of approval or failure to approve each Portfolio
Investment proposed to be acquired pursuant to a Notice of Acquisition no later
than the third (3rd) Agent Business Day succeeding the date on which it receives
such Notice of Acquisition and any information requested in connection therewith
and shall notify the Servicer and the Company of its final approval or failure
to approve each such Portfolio Investment no later than the second (2nd) Agent
Business Day succeeding the date of its initial determination (and, if approved,
(i) an initial Market Value for such Portfolio Investment and (ii) whether it
elects to designate such Portfolio Investment as a Specified Investment);
provided that (i) any Initial Portfolio Investment shall be deemed to be
approved by the Administrative Agent and (ii) the failure of the Administrative
Agent to notify the Servicer and the Company of its final approval in accordance
with this Section 1.02(c) shall be deemed to be a disapproval of such proposed
acquisition.
(d)    The failure of the Administrative Agent to approve the acquisition of a
Portfolio Investment will not prohibit the Company from acquiring such Portfolio
Investment (subject to the conditions set forth in Section 1.03); provided that
any Portfolio Investment not so approved prior to its Trade Date shall be deemed
to be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment has received final approval from the Administrative Agent
in accordance with Section 1.02(c).
SECTION 1.03.    Conditions to Purchases. No Purchase Commitment or Purchase
shall be entered into or made unless each of the following conditions is
satisfied (or waived by the Administrative Agent to the Company and the Servicer
in writing (including via email) in its sole discretion) as of the date on which
such Purchase Commitment is entered into or such Purchase would otherwise be
made (such Portfolio Investment's "Trade Date"):
(1)    the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and such
Portfolio Investment satisfies the eligibility criteria set forth in Schedule 3
(the "Eligibility Criteria");
(2)    with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;
(3)    no Market Value Event has occurred and no Event of Default or event that,
with notice or lapse of time or both, would constitute an Event of Default (a
"Default"), has occurred and is continuing, and the Reinvestment Period has not
otherwise ended; and
(4)    after giving pro forma effect to the Purchase of such Portfolio
Investment and the related Advance, the Borrowing Base Test is satisfied.
If the above conditions to a Purchase Commitment or a Purchase are satisfied or
waived by the Administrative Agent, the Servicer shall determine, in
consultation with the Administrative Agent and with notice to the Lenders, the
Collateral Agent and the Collateral Administrator, the date on which such
Purchase (if any) shall settle (the "Settlement Date" for such Portfolio
Investment).
SECTION 1.04.    Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent, except that, subject to
Section 6.02(w), the Company may sell any Portfolio Investment (including any
Ineligible Investment) or other asset without consent from, or prior notice to,
the Administrative Agent so long as, (x) immediately prior to such sale or other
disposition, no Market Value Event has occurred and no Default or Event of
Default has occurred and is continuing, (y) after giving effect thereto, no
Market Value Trigger Event and no Default or Event of Default will occur and (z)
the sale of such asset by the Company shall be on an arm's-length basis at fair
market value and in accordance with the Servicer's standard market practices. In
addition, (a) within two (2) Business Days of any Delayed Funding Term Loan or
Revolving Loan with an unfunded commitment becoming an Ineligible Investment,
the Company, subject to clauses (x), (y) and (z) in the immediately preceding
sentence, shall sell such Delayed Funding Term Loan or Revolving Loan and shall
pay any amount payable in connection with such sale and (b) upon the request of
the Administrative Agent within two (2) Business Days of any other Portfolio
Investment becoming an Ineligible Investment, the Company shall, subject to
clauses (x), (y) and (z) in the immediately preceding sentence, sell such
Portfolio Investment.
Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Servicer on its behalf shall have
any right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Collateral Accounts) without the prior written consent
of the Administrative Agent (which consent may be granted or withheld in the
sole discretion of the Administrative Agent), (ii) following the occurrence of a
Market Value Event, the Company shall use commercially reasonable efforts to
sell Portfolio Investments (individually or in lots, including a lot comprised
of all of the Portfolio Investments) at the sole direction of, and in the manner
(including, without limitation, the time of sale, sale price, principal amount
to be sold and purchaser) required by the Administrative Agent (provided that
the Administrative Agent shall only require sales at the direction of the
Required Lenders and at least equal to the then-current fair market value and in
accordance with the Administrative Agent's standard market practices) and the
proceeds from such sales shall be used to prepay the Advances outstanding
hereunder and (iii) following the occurrence of a Market Value Event, the
Servicer shall have no right to act on behalf of, or otherwise direct, the
Company, the Administrative Agent, the Collateral Agent or any other Person in
connection with a sale of Portfolio Investments pursuant to any provision of
this Agreement except with the prior written consent of the Administrative
Agent. Following the occurrence of a Market Value Event and in connection with
the sale of any Portfolio Investment by or at the direction of the
Administrative Agent, the Servicer shall take such actions as the Administrative
Agent may reasonably request in writing (including via email) to facilitate the
consummation of such sale including, without limitation and if so requested,
using commercially reasonable efforts to cause any of its Affiliates acting as
administrative agent with respect to such Portfolio Investment to execute and
deliver an assignment agreement in respect of such Portfolio Investment naming
the Administrative Agent or such other Person designated by it as assignee.
Any prepayments made pursuant to this paragraph shall automatically reduce the
Financing Commitments as provided in Section 4.07(c).
In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:
(i)    notify the Company at the Designated Email Notification Address promptly
upon distribution of bid solicitations regarding the sale of such Portfolio
Investments; and
(ii)    direct the Company to sell such Portfolio Investments to the Designated
Independent Dealer if the Designated Independent Dealer provides the highest bid
in the case where bids are received in respect of the sale of such Portfolio
Investments, it being understood that if the Designated Independent Dealer
provides a bid to the Administrative Agent that is the highest bona fide bid to
purchase a Portfolio Investment on a line-item basis where such Portfolio
Investment is part of a pool of Portfolio Investments for which there is a bona
fide bid on a pool basis proposed to be accepted by the Administrative Agent (in
its sole discretion), then the Administrative Agent shall accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Dealer or any other bidder for other Portfolio
Investments in such pool) is greater than the bid on a pool basis.
For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent Dealer if,
in the Administrative Agent's judgment (acting reasonably):
(A)    either:
(x)    the Designated Independent Dealer is ineligible to accept assignment or
transfer of the relevant Portfolio Investments or any portion thereof, as
applicable, substantially in accordance with the then-current market practice in
the principal market for the relevant Portfolio Investments; or
(y)    the Designated Independent Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, to it; or
(B)    such bid is not bona fide, including, without limitation, due to (x) the
insolvency of the Designated Independent Dealer or (y) the inability, failure or
refusal of the Designated Independent Dealer to settle the purchase of the
relevant Portfolio Investments or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally.
For the avoidance of doubt, the bid(s) provided by the Designated Independent
Dealer may be provided on behalf of the Company, the Servicer, any Affiliate of
the Servicer or any account or fund serviced or managed by the Servicer or an
Affiliate of the Servicer if so agreed between the Designated Independent Dealer
and any such Person.
In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company's attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 1.04 or any direction or notice to the Collateral Agent in
respect of the application of net proceeds of any such sales). None of the
Administrative Agent, the Lenders, the Collateral Administrator, the Securities
Intermediary, the Collateral Agent or any Affiliate of any thereof shall incur
any liability to the Company, the Servicer, any Lender or any other Person in
connection with any sale effected at the direction of the Administrative Agent
in accordance with this Section 1.04, including, without limitation, as a result
of the price obtained for any Portfolio Investment, the timing of any sale or
sales of Portfolio Investments or the notice or lack of notice provided to any
Person in connection with any such sale, so long as, in the case of the
Administrative Agent only, any such sale does not violate Applicable Law.
SECTION 1.05.    Certain Assumptions relating to Portfolio Investments and the
Advances.
(a)    For purposes of all calculations and related reports hereunder, any
Portfolio Investment for which the trade date in respect of a sale thereof by
the Company has occurred, but the settlement date for such sale has not
occurred, shall be considered to be owned by the Company until such settlement
date.
(b)    For purposes of all calculations and related reports hereunder, (i) each
Advance made shall be deemed to be a Base Advance until the aggregate principal
amount of the Advances equals the aggregate Financing Commitments (excluding any
Bridge Commitment) and each Advance made thereafter (until the aggregate
principal amount of the Advances is lower than the aggregate Financing
Commitments (excluding any Bridge Commitment)) shall be deemed to be a Bridge
Advance and (ii) each partial prepayment of Advances and/or partial cancellation
of Financing Commitments shall be deemed to relate first to Bridge Advances
and/or the Bridge Commitment and thereafter to Base Advances and the Financing
Commitment in respect thereof. The information set forth in the Register with
respect to the Base Advances and the Bridge Advances shall be binding absent
manifest error.
SECTION 1.06.    Currency Equivalents.
(a)    Except as set forth in clause (b) and Section 4.06(b), for purposes of
all valuations and calculations under the Loan Documents, (i) the principal
amount of all Portfolio Investments denominated in a Permitted Non-USD Currency,
(ii) proceeds denominated in a Permitted Non-USD Currency on deposit in any
Permitted Non-USD Currency Account and (iii) for the purposes of Net Advances
and the Borrowing Base Test, the outstanding aggregate principal amount of
Advances denominated in a Permitted Non-USD Currency shall be converted to USD
at the Spot Rate in accordance with the definition of such term in consultation
with the Administrative Agent on the applicable date of valuation or
calculation, as applicable.
(b)    Except as provided in Section 4.06(b), for purposes of determining (i)
whether the amount of any Advance, together with all other Advances then
outstanding or to be made at the same time as such Advances, would exceed the
aggregate amount of the Financing Commitments, (ii) the aggregate unutilized
amount of the Financing Commitments and (iii) the limitations on the portion of
the Financing Limit and the Financing Commitment that may be utilized in a
Permitted Non-USD Currency shall be deemed to be the Dollar Equivalent of the
amount of the Permitted Non-USD Currency of such Advances determined as of the
date such Advances were made. Wherever in this Agreement in connection with an
Advance, an amount, such as a required minimum or multiple amount, is expressed
in USD, but such Advance is denominated in a Permitted Non-USD Currency, such
amount shall be the Permitted Non-USD Currency Equivalent of such USD amount
(rounded to the nearest 1,000 units of the applicable Permitted Non-USD
Currency).
ARTICLE II    
THE ADVANCES
SECTION 2.01.    Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Lender hereby severally
agrees to make available to the Company Advances, in a Currency, in an aggregate
amount outstanding not exceeding the amount of such Lender's Financing
Commitment (or such Lender's Financing Commitment related to the Permitted
Non-USD Currencies, as applicable). The Financing Commitments shall terminate on
the earliest of (a) the close of business on the last day of the Reinvestment
Period (or, in the case of the Bridge Commitment, if sooner, the Scheduled
Termination Date in respect of the Bridge Advances), (b) the Maturity Date and
(c) the occurrence of a Market Value Event.
SECTION 2.02.    [Reserved].
SECTION 2.03.    Advances; Use of Proceeds.
(a)    Subject to the satisfaction or waiver of the conditions to the Purchase
of a Portfolio Investment set forth in Section 1.03 and/or an Advance set forth
in Section 2.05 as of (i) both the related Trade Date and Settlement Date and/or
(ii) the Advance date, as applicable, the Lenders will (ratably in accordance
with their respective Financing Commitments) make the applicable Advance
available to the Company on the related Settlement Date (or otherwise on the
related Advance date if no Portfolio Investment is being acquired on such date)
as provided herein. If the Company requests an Advance for application to a
Permitted Distribution, the Lenders will (ratably in accordance with their
respective Financing Commitments) make the applicable Advance available to the
Company on the date requested by the Company subject to the satisfaction or
waiver of the conditions to Advance set forth in Section 2.05.
(b)    Except as expressly provided herein, the failure of any Lender to make
any Advance required hereunder shall not relieve any other Lender of its
obligations hereunder. If any Lender shall fail to provide any Advance to the
Company required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations hereunder until all such unsatisfied obligations are
fully paid.
(c)    Subject to Section 2.03(f), the Company shall use the proceeds of the
Advances received by it hereunder to (x) purchase the Portfolio Investments
identified in the related Notice of Acquisition, (y) make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
underlying instruments relating thereto or (z) make a Permitted Distribution
specified in the related Request for Advance; provided that, if the proceeds of
an Advance are deposited in the Principal Collection Account or an applicable
Permitted Non-USD Currency Principal Collection Account as provided in Section
3.01 prior to or on the Settlement Date for any Portfolio Investment but the
Company is unable to Purchase such Portfolio Investment on the related
Settlement Date, or if there are proceeds of such Advance remaining after such
Purchase, then, subject to Section 3.01(a), upon written notice from the
Servicer the Collateral Agent shall apply such proceeds (x) subject to the
conditions to the Purchase of a Portfolio Investment set forth in Section 1.03,
to purchase Portfolio Investments (including to fund unfunded Delayed Funding
Term Loans) prior to the next date on which funds must be applied pursuant to
Section 4.05 or (y) if such purchase is not made pursuant to the immediately
preceding subclause (x), then as provided in Section 4.05 (for the avoidance of
doubt, without any premium or penalty). The proceeds of the Advances shall not
be used for any other purpose.
(d)    With respect to any Advance, the Servicer shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A (a "Request for
Advance") to the Lenders and the Administrative Agent, with a copy to the
Collateral Agent and the Collateral Administrator, not later than 2:00 p.m. New
York City time, one (1) Business Day prior to the Business Day specified as the
date on which such Advance shall be made and, upon receipt of such request, the
Lenders shall make such Advances in accordance with the terms set forth in
Section 3.01. Any requested Advance shall be in an amount such that, after
giving effect thereto and the related purchase (if any) of the applicable
Portfolio Investment(s), the Borrowing Base Test is satisfied.
(e)    [Reserved]
(f)    If, on any date of determination prior to the last day of the
Reinvestment Period, there exists an Unfunded Exposure Shortfall, the Company
shall (i) request an Advance and, if the conditions to such Advance are
satisfied and such Advance is made in accordance with this Agreement, deposit
the proceeds thereof in the Unfunded Exposure Account (or, with respect to any
portion of the Unfunded Exposure Shortfall relating to Portfolio Investments
denominated in a Permitted Non-USD Currency, in the related Permitted Non-USD
Currency Unfunded Exposure Account) and/or (ii) deposit cash from other sources
into the Unfunded Exposure Account (or, with respect to any portion of the
Unfunded Exposure Shortfall relating to Portfolio Investments denominated in a
Permitted Non-USD Currency, in the related Permitted Non-USD Currency Unfunded
Exposure Account), in an aggregate amount at least equal to the aggregate
Unfunded Exposure Shortfall. If two Business Days prior to the end of the
Reinvestment Period there exists any Unfunded Exposure Amount, then the
Servicer, on behalf of the Company, shall be deemed to have requested one or
more Advances on such date, and the Lenders shall make a corresponding
Advance(s) on the last day of the Reinvestment Period (with written notice to
the Collateral Administrator and the Collateral Agent by the Administrative
Agent) in accordance with Article III in an amount, to be deposited in the
Unfunded Exposure Account (or, with respect to any portion of the Unfunded
Exposure Amount relating to Portfolio Investments denominated in a Permitted
Non-USD Currency, in the related Permitted Non-USD Currency Unfunded Exposure
Account), equal in the aggregate to the least of (i) the aggregate Unfunded
Exposure Amount, (ii) the Financing Commitments in excess of the aggregate
principal amount of the outstanding Advances and (iii) an amount such that the
Borrowing Base Test is satisfied after giving effect to such Advance; provided
that, if the Company provides evidence to the Administrative Agent that it has
cash from other sources that is available in accordance with the terms of this
Agreement to make any such future advances in respect of any Delayed Funding
Term Loan or Revolving Loan, then, so long as such cash is deposited in
accordance with the next succeeding sentence, the amount of any such Advance
shall be reduced by the amount of such funds. The Company shall cause (x) the
proceeds of each such Advance to be deposited into the Unfunded Exposure Account
(or, with respect to any portion of the Unfunded Exposure Amount relating to
Portfolio Investments denominated in a Permitted Non-USD Currency, in the
related Permitted Non-USD Currency Unfunded Exposure Account) on the last day of
the Reinvestment Period and (y) cash from other sources that are available in
accordance with the terms of this Agreement referred to in the immediately
preceding sentence to be deposited into the Unfunded Exposure Account (or, with
respect to any portion of the Unfunded Exposure Amount relating to Portfolio
Investments denominated in a Permitted Non-USD Currency, in the related
Permitted Non-USD Currency Unfunded Exposure Account) not later than one
Business Day prior to the last day of the Reinvestment Period, such that the
aggregate amount under clauses (x) and (y) above (together with amounts already
on deposit in the Unfunded Exposure Account) is at least equal to the aggregate
Unfunded Exposure Amount.
SECTION 2.04.    Conditions to Effective Date. Notwithstanding anything to the
contrary herein, this Agreement shall not become effective until the date (the
"Effective Date") on which each of the following conditions is satisfied (or
waived by the Administrative Agent in its sole discretion):Executed
Counterparts. The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(a)    Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions (or grants of Participation Interests pursuant to the Master
Participation Agreement, as applicable) contemplated by the Sale Agreement (or
Master Participation Agreement, as applicable) shall have been consummated in
accordance with the terms thereof.
(b)    Opinions. The Administrative Agent (or its counsel) shall have received
one or more reasonably satisfactory written opinions of counsel for the Company,
the Servicer, the Parent and the Seller, covering such matters relating to the
transactions contemplated hereby and by the other Loan Documents as the
Administrative Agent shall reasonably request (including, without limitation,
certain bankruptcy matters) in writing.
(c)    Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Seller
and the Servicer as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each officer thereof or other Person
authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the Seller and the Servicer and any other
legal matters relating to the Company, the Parent, the Servicer, this Agreement
or the transactions contemplated hereby, all in form and substance satisfactory
to the Administrative Agent and its counsel.
(d)    Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to Section
4.03(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including legal fees and expenses)
required to be reimbursed or paid by the Company hereunder.
(e)    PATRIOT Act, Etc. (i) To the extent requested by the Administrative
Agent, the Collateral Agent or any Lender, the Administrative Agent, Collateral
Agent or such Lender, as the case may be, shall have received all documentation
and other information required by regulatory authorities under the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
"PATRIOT Act") and other applicable "know your customer" and anti-money
laundering rules and regulations and (ii) to the extent the Company qualifies as
a "legal entity customer" under the Beneficial Ownership Regulation, at least
five days prior to the Effective Date, any Lender that has requested, in a
written notice to the Company at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Company shall have
received such Beneficial Ownership Certification.
(f)    Filings. Copies of proper financing statements, as may be necessary or,
in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.
(g)    Certain Acknowledgements. The Administrative Agent shall have received
(i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches indicating that there are no effective lien
notices or comparable documents that name the Company as debtor and that are
filed in the jurisdiction in which the Company is organized, (ii) a UCC lien
search indicating that there are no effective lien notices or comparable
documents that name the Seller as debtor which cover any of the Portfolio
Investments (other than any liens thereon that will be released on the Effective
Date) and (iii) such other searches that the Administrative Agent deems
necessary or appropriate.
(h)    Officer’s Certificate. The Administrative Agent (or its counsel) shall
have received a certificate of an officer of the Company, certifying that the
conditions set forth in Sections 2.05(4) and 2.05(6) have been satisfied on and
as of the Effective Date.
(i)    Other Documents. Such other documents as the Administrative Agent may
reasonably require.
SECTION 2.05.    Conditions to Advances. No Advance shall be made unless each of
the following conditions is satisfied as of the proposed date of such Advance:
(1)    the Effective Date shall have occurred;
(2)    the Company shall have delivered a Request for Advance in accordance with
Section 2.03(d);
(3)    no Market Value Event has occurred;
(4)    no Event of Default or Default has occurred and is continuing;
(5)    the Reinvestment Period has not ended;
(6)    all of the representations and warranties contained in Article VI and in
any other Loan Document shall be true and correct in all material respects (or
with respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the date of such Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and
(7)    after giving pro forma effect to such Advance (and any related Purchase)
hereunder:
(x)    the Borrowing Base Test is satisfied;
(y)    the aggregate principal balance of Advances then outstanding will not
exceed the limit for Advances set forth in the Transaction Schedule; and
(z)    in the case of an Advance made in connection with a Purchase, the amount
of such Advance shall be not less than U.S.$2,000,000; provided that the amount
of the initial Advance on the Effective Date shall be not less than
U.S.$50,000,000.
If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Servicer shall determine, in consultation with the
Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which any Advance shall be provided.
SECTION 2.06.    Commitment Increase Option. The Company may, at any time during
the Reinvestment Period, submit a Commitment Increase Request for an increase in
the Financing Commitment to up to $600,000,000 (in the aggregate), inclusive of
up to $100,000,000 of Bridge Commitments, subject to satisfaction of the
following conditions precedent:
(a)    the Administrative Agent (on behalf of the Lenders and in its sole
discretion) approves in writing (which may be by email) such Commitment Increase
Request;
(b)    no Market Value Event shall have occurred and no Event of Default shall
have occurred and be continuing, in each case on and as of the Commitment
Increase Date;
(c)    the Borrowing Base Test is satisfied on and as of the Commitment Increase
Date;
(d)    all of the representations and warranties contained in Article VI and in
any other Loan Document shall be true and correct in all material respects (or
with respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;
(e)    no commitment reduction shall have occurred pursuant to Section 4.07(a)
due to JPMorgan Chase Bank, National Association ceasing to act as
Administrative Agent prior to the Commitment Increase Date;
(f)    the Company shall have paid to the Administrative Agent on the Commitment
Increase Date, for the account of each Lender, a fee calculated in accordance
with the Effective Date Letter;
(g)    any Commitment Increase Request shall be in an amount not less than
$50,000,000 and shall state which portion, if any, of the Commitment Increase
Request relates to Bridge Commitments (subject to clause (i) below) and which
portion, if any, of the Commitment Increase Request relates to the Financing
Commitment other than the Bridge Commitments;
(h)    any Commitment Increase Request that would result in the aggregate amount
of Financing Commitments to be greater than $400,000,000 shall require the prior
authorization of Parent's Board of Directors;
(i)    as of the date of the Commitment Increase Request, the aggregate
outstanding principal amount of the Advances is at least $225,000,000 (or, if
any previous Commitment Increase Date(s) have occurred, at least 225,000,000
plus (unless otherwise agreed by the Administrative Agent in its sole discretion
and notified to the Company and the Servicer in writing (including via email))
75% of the increase in the Financing Commitment (other than Bridge Commitments)
on each such previous Commitment Increase Date);
(j)    not more than one Commitment Increase Request shall include a request for
Bridge Commitments; and
(k)    receipt by the Administrative Agent of such other documentation as the
Administrative Agent may reasonably request, including without limitation,
documentation similar to that provided pursuant to Sections 2.04(c), (d) and
(f)(ii) on the Effective Date.
ARTICLE III    
ADDITIONAL TERMS APPLICABLE TO THE ADVANCES
SECTION 3.01.    The Advances.
(a)    Making the Advances. If the Lenders are required to make an Advance to
the Company as provided in Section 2.03, then each Lender shall make such
Advance in the applicable Currency on the proposed date thereof by wire transfer
of immediately available funds to the Collateral Agent for deposit to the
Principal Collection Account (or, in the case of Advances denominated in a
Permitted Non-USD Currency, the applicable Permitted Non-USD Currency Principal
Collection Account). Each Lender at its option may make any Advance by causing
any domestic or foreign branch or Affiliate of such Lender to make such Advance;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Advance in accordance with the terms of this Agreement.
Subject to the terms and conditions set forth herein, the Company may borrow and
prepay Advances. The Company may, during the Reinvestment Period, reborrow
Advances in an amount up to the aggregate unused Financing Commitments of the
Lenders on such date, subject to the terms and conditions set forth herein.
Except as set forth in the immediately preceding sentence, once prepaid,
Advances may not be reborrowed.
(b)    Interest on the Advances. Subject to Section 3.01(h), all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made to and including the date on which such Advance is repaid) at a per
annum rate equal to the applicable Reference Rate for each Calculation Period in
effect plus the Applicable Margin for Advances set forth on the Transaction
Schedule; provided that, following the occurrence and during the continuance of
an Event of Default, all outstanding Advances and any unpaid interest thereon
shall bear interest (from and including the date of such Event of Default to and
including the applicable date on which each such Advance is repaid) at a per
annum rate equal to the applicable Reference Rate for each Calculation Period in
effect plus the Adjusted Applicable Margin ; provided further that, for purposes
of this Section 3.01(b), (x) if the aggregate amount of outstanding Advances at
any time is less than the Minimum Funding Amount, the amount of outstanding
Advances at such time shall be deemed to equal the Minimum Funding Amount and
(y) if the aggregate amount of outstanding Advances is less than the Minimum
Funding Amount due to the prepayment of outstanding Advances pursuant to Section
4.03(c)(i)(C) following the last day of the Non-Call Period, the interest rate
in respect of the amount of such shortfall shall be the Applicable Margin for
Advances set forth on the Transaction Schedule.
(c)    Evidence of the Advances. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder and the applicable Currency thereof. The
Administrative Agent, acting solely for this purpose as an agent of the Company,
shall maintain at one of its offices a register (the "Register") in which it
shall record (1) the amount of each Advance made hereunder, (2) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder, (3) whether each applicable Advance
constitutes an a Base Advance or a Bridge Advance and (4) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof. The entries made in the Register maintained
pursuant to this paragraph (c) shall be conclusive absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such Register or any error therein shall not in any manner affect the obligation
of the Company to repay the Advances in accordance with the terms of this
Agreement.
Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
(d)    Pro Rata Treatment. Except as otherwise provided herein, all borrowings
of, and payments in respect of, the Advances shall be made on a pro rata basis
by or to the Lenders in accordance with their respective portions of the
Financing Commitments in respect of Advances held by them.
(e)    Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder (in the aggregate or in any applicable Currency), then (1)
the obligation of such Lender or the Administrative Agent hereunder shall
immediately be suspended (in the aggregate or with respect to the applicable
Currency) until such time as such Lender or the Administrative Agent determines
(in its sole discretion) that such performance is again lawful, (2) at the
request of the Company, such Lender or the Administrative Agent, as applicable,
shall use reasonable efforts (which will not require such party to incur a loss,
other than immaterial, incidental expenses), until such time as the Advances are
required to be prepaid as required under clause (3) below, to transfer all of
its rights and obligations under this Agreement (in the aggregate or with
respect to the applicable Currency) to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and (3)
if such Lender or the Administrative Agent is unable to effect a transfer under
clause (2), then any outstanding Advances of such Lender (in the aggregate or
with respect to such Currency, as applicable) shall be promptly paid in full by
the Company (together with all accrued interest and other amounts owing
hereunder) but not later than the earlier of (x) if the Company requests such
Lender or the Administrative Agent to take the actions set forth in clause (2)
above, 20 calendar days after the date on which such Lender or the
Administrative Agent notifies the Company in writing that it is unable to
transfer its rights and obligations under this Agreement as specified in such
clause (2) and (y) such date as shall be mandated by law; provided that, to the
extent that any such adoption or change makes it unlawful for the Advances to
bear interest by reference to a particular Reference Rate, then the foregoing
clauses (1) through (3) shall not apply and the Advances subject to such
Reference Rate shall bear interest (from and after the last day of the
Calculation Period ending immediately after such adoption or change) at a per
annum rate equal to the applicable Base Rate plus the related Applicable Margin
for Advances set forth on the Transaction Schedule; provided, further, that no
breakage costs resulting from the repayment of Advances on a date other than an
Interest Payment Date shall be payable in connection with a repayment of
Advances in accordance with this Section 3.01(e).
(f)    Increased Costs.
(i)    If any Change in Law shall:
(A)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender;
(B)    impose on any Lender or the London interbank market (or other applicable
interest rate market) any other condition, cost or expense (other than Taxes)
affecting this Agreement or Advances made by such Lender; or
(C)    subject any Lender or the Administrative Agent to any Taxes (other than
(x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.
(ii)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand; provided that in no event shall any Lender be required to
provide any information or documentation to the extent such Lender reasonably
determines providing the same would constitute a breach by such Lender of
confidentiality obligations), then from time to time the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender's holding company for any such reduction suffered.
(iii)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate, and the basis for such compensation of, such Lender or its
holding company, as the case may be, as specified in paragraph (i) or (ii) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
(iv)    Failure or delay on the part of any Lender or the Administrative Agent
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's or the Administrative Agent's right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the Administrative
Agent's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180‑day period referred to above shall be extended to include the
period of retroactive effect thereof.
(v)    Each of the Lenders and the Administrative Agent agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01(f) which relates to any
other entities to which any Lender provides financing.
(vi)    If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above, this clause (f) or Section 3.03(c) or (B)
is a Defaulting Lender under clause (i) of the definition of such term (or, in
the case of a requirement to assign or delegate interests, rights and
obligations as set forth below, is otherwise a Defaulting Lender), then the
Company may, at its sole expense and effort, upon written notice to such Lender
and the Administrative Agent, prepay the Advances of such Lender or require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign),
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such prepayment
or assignment.
(g)    No Set-off or counterclaim. Subject to Section 3.03, all payments to be
made hereunder by the Company in respect of the Advances shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
every such payment (after deduction or withholding for or on account of any
present or future Taxes imposed by the jurisdiction in which the Company is
organized or any political subdivision or taxing authority therein or thereof)
shall not be less than the amounts otherwise specified to be paid under this
Agreement.
(h)    Alternate Rate of Interest. (i)    If prior to the commencement of any
Calculation Period: (x) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining a Reference Rate (including, without limitation,
because such Reference Rate is not available or published on a current basis)
for such Calculation Period; or (y) the Administrative Agent is advised by the
Required Lenders that the applicable Reference Rate for such Calculation Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Advances (or its Advance) included in such Advance
for such Calculation Period; then the Administrative Agent shall give notice
thereof to the Company and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders that the circumstances giving rise to such notice no longer
exist, if any Advance in any applicable Currency is requested, such Advance
shall accrue interest at the applicable Base Rate plus the related Applicable
Margin for Advances set forth on the Transaction Schedule.
(ii)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 3.01(h)(i)(x) have arisen and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 3.01(h)(i)(x) have not
arisen but the supervisor for the administrator of a Reference Rate or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such Reference
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to such Reference Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such changes shall not include a reduction in the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.05, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (ii) (but, in the
case of the circumstances described in clause (y) of the first sentence of this
Section 3.01(h)(ii), only to the extent the Reference Rate for deposits in the
applicable Currency and such Calculation Period is not available or published at
such time on a current basis), if any Advance is requested, such advance shall
accrue interest at the applicable Base Rate plus the related Applicable Margin
for Advances set forth on the Transaction Schedule.
SECTION 3.02.    [Reserved].
SECTION 3.03.    Taxes.
(a)    Payments Free of Taxes. All payments to be made hereunder by the Company
in respect of the Advances shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law (including FATCA). If any
Applicable Law requires the deduction or withholding of any Tax from any such
payment by the Company, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Company. The Company shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or required
to be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Secured Parties. (i) Any Secured Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), whichever of the following
is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "business profits" or "other income" article of such tax
treaty;
(ii)    an executed IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, is not a "10 percent shareholder" of the
Company or the Parent within the meaning of Section 881(c)(3)(B) of the Code,
and is not a "controlled foreign corporation" described in Section 881(c)(3)(C)
of the Code (a "U.S. Tax Compliance Certificate") and (y) an executed IRS Form
W-8BEN, IRS Form W-8BEN-E or applicable successor form; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E or applicable successor form, a U.S. Tax Compliance Certificate, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(E)    The Administrative Agent shall deliver to the Company an electronic copy
of an IRS Form W-9 upon becoming a party under this Agreement. The
Administrative Agent represents to the Company that it is a "U.S. person" and a
"financial institution" within the meaning of Treasury Regulations Section
1.1441-1 and a "U.S. financial institution" within the meaning of Treasury
Regulations Section 1.1471-3T and that it will comply with its obligations to
withhold under Section 1441 and FATCA.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Financing
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
ARTICLE IV    
COLLECTIONS AND PAYMENTS
SECTION 4.01.    Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Interest Collection Account; provided that Interest
Proceeds denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Interest Collection Account. To the extent
Interest Proceeds are received other than by deposit into the Interest
Collection Account or the applicable Permitted Non-USD Currency Interest
Collection Account, the Company shall cause all Interest Proceeds on the
Portfolio Investments to be deposited in the Interest Collection Account or the
applicable Permitted Non-USD Currency Interest Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Interest Collection Account or the applicable Permitted Non-USD
Currency Interest Collection Account all Interest Proceeds received by it
immediately upon receipt thereof in accordance with the written direction of the
Servicer.
Interest Proceeds shall be retained in the Interest Collection Account or the
applicable Permitted Non-USD Currency Interest Collection Account and held in
cash and/or (other than in the case of the Permitted Non-USD Interest Collection
Account in respect of Euros) invested (and reinvested) at the written direction
of the Company (or the Servicer on its behalf) delivered to the Collateral Agent
in Cash Equivalents denominated in the applicable Currency selected by the
Servicer (unless an Event of Default has occurred and is continuing or a Market
Value Event has occurred, in which case, selected by the Administrative Agent)
("Eligible Investments"). Eligible Investments shall mature no later than the
end of the then-current Calculation Period.
Interest Proceeds on deposit in the Interest Collection Account and the
Permitted Non-USD Currency Interest Collection Accounts shall be withdrawn by
the Collateral Agent (at the written direction of the Company or the Servicer on
its behalf (or, following the occurrence and during the continuance of an Event
of Default or following the occurrence of a Market Value Event, the
Administrative Agent)) and applied (i) to make payments in accordance with this
Agreement or (ii) to make Permitted Distributions or Permitted RIC Distributions
in accordance with this Agreement.
SECTION 4.02.    Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Principal Collection Account; provided that Principal
Proceeds denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Principal Collection Account. To the
extent Principal Proceeds are received other than by deposit into the Principal
Collection Account or the applicable Permitted Non-USD Currency Principal
Collection Account, the Company shall cause all Principal Proceeds received on
the Portfolio Investments to be deposited in the Principal Collection Account or
the applicable Permitted Non-USD Currency Principal Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Principal Collection Account or the applicable
Permitted Non-USD Currency Principal Collection Account all Principal Proceeds
received by it immediately upon receipt thereof in accordance with the written
direction of the Servicer.
All Principal Proceeds shall be retained in the Principal Collection Account or
the applicable Permitted Non-USD Currency Principal Collection Account and held
in cash and/or (other than in the case of the Permitted Non-USD Principal
Collection Account in respect of Euros) invested (and reinvested) at the written
direction of the Administrative Agent in Eligible Investments selected by the
Servicer (unless an Event of Default has occurred and is continuing or a Market
Value Event has occurred, in which case, selected by the Administrative Agent).
All investment income on such Eligible Investments shall constitute Interest
Proceeds.
Principal Proceeds on deposit in the Principal Collection Account or an
applicable Permitted Non-USD Currency Principal Collection Account shall be
withdrawn by the Collateral Agent (at the written direction of the Company or
the Servicer on its behalf (or, following the occurrence and during the
continuance of an Event of Default or following the occurrence of a Market Value
Event, the Administrative Agent)) and applied (i) to make payments in accordance
with this Agreement, (ii) towards the purchase price of Portfolio Investments
purchased in accordance with this Agreement or to be deposited into the Unfunded
Exposure Account or the applicable Permitted Non-USD Currency Unfunded Exposure
Account or (iii) to make Permitted Distributions or Permitted RIC Distributions
in accordance with this Agreement, in each case with prior notice to the
Administrative Agent. For the avoidance of doubt, Principal Proceeds received in
connection with the sale of any Portfolio Investment pursuant to Section 1.04
following a Market Value Event shall be used to prepay Advances as set forth
therein at the written direction of the Administrative Agent.
SECTION 4.03.    Principal and Interest Payments; Prepayments; Commitment Fee.
(a)    The Company shall pay the unpaid principal amount of the Advances
(together with accrued interest thereon) to the Administrative Agent for the
account of each Lender on the Maturity Date in accordance with the Priority of
Payments and any and all cash in the Collateral Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Distribution Date in accordance with the Priority of Payments;
provided that, if a date is the Maturity Date solely in respect of the Bridge
Advances, the Company shall pay the unpaid principal amount of the Bridge
Advances in cash (together with accrued interest thereon and all fees applicable
thereto) to the Administrative Agent for the account of each Lender on such
date, together with all amounts payable prior to the principal of the Advances
pursuant to the Priority of Payments on such date, and shall not make payments
subordinated to the payment of principal of the Advances pursuant to the
Priority of Payments on such date.
(b)    Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Distribution Date and on the Maturity
Date in accordance with the Priority of Payments; provided that (i) interest
accrued pursuant to the first proviso to Section 3.01(b) shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Advances,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment. "Interest Payment Date" means the
fifteenth (15th) calendar day of the month in which each Calculation Period ends
(or, if any such date is not a Business Day, the immediately succeeding Business
Day).
(c)    (i)    Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day (x) following any date that JPMorgan Chase
Bank, National Association ceases to act as Administrative Agent, (y) following
the date of a Non-Call Termination Event or (z) on which the Company prepays the
Advances in whole and terminates the outstanding Financing Commitments using the
proceeds of another similar asset based credit facility with respect to which
JPMorgan Chase Bank, National Association or any Affiliate thereof is the
administrative agent and the lender, (B) in connection with a Market Value Cure
or (C) otherwise, subject to the payment of the premium described in clause (ii)
below, up to but not more than eight times (or such greater number of times as
the Administrative Agent consents to in writing (including via email) in its
sole discretion) during any Calculation Period. The Company shall notify the
Administrative Agent, the Collateral Agent and the Collateral Administrator by
electronic mail of an executed document (attached as a .pdf or similar file) of
any prepayment pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not
later than 5:00 p.m., New York City time, two (2) Business Days before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Advances to be prepaid. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Except in connection with a Market Value Cure,
each partial prepayment of outstanding Advances shall be in an amount not less
than U.S.$2,000,000. Prepayments shall be accompanied by accrued and unpaid
interest.
(ii)    Each prepayment or commitment reduction pursuant to Section
4.03(c)(i)(C) and Section 4.07(a) that is made during the Premium Call Period
(other than a prepayment or commitment reduction in respect of a Bridge
Advance), whether in full or in part, shall be accompanied by a premium equal to
1% of the principal amount of such prepayment or commitment reduction and, at
the request of any Lender in respect of any prepayment on a date other than an
Interest Payment Date, any costs incurred by it in respect of the breakage of
its funding at the applicable Reference Rate for the related Calculation Period;
provided that no such premium shall be payable with respect to any prepayment
(or portion thereof) that does not exceed the positive difference (if any) of
(x) the then-current aggregate outstanding principal amount of the Advances over
(y) the then-current Minimum Funding Amount (the "Excess Funded Amount").
(d)    The Company agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender), a commitment fee in accordance
with the Priority of Payments which shall accrue at 0.75% per annum (or, with
respect to any specified period of time, such lesser percentage agreed to by the
Administrative Agent in writing in its sole discretion) on the average daily
unused amount of the Financing Commitment of such Lender (excluding any portion
of such unused amount with respect to which interest is payable in accordance
with Section 3.01(b)) during the period from and including the date of this
Agreement to but excluding the last day of the Reinvestment Period. Accrued
commitment fees shall be payable in arrears on each Interest Payment Date, and
on the date on which the Financing Commitments terminate. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For the avoidance of doubt, no commitment fee shall accrue on the
unused amount of any increase in the Financing Commitment resulting from a
Commitment Increase Request until the related Commitment Increase Date.
(e)    The Company agrees to pay the Administrative Agent on the date of this
Agreement, for the account of each Lender, an upfront fee on the date hereof in
an aggregate amount specified in the Effective Date Letter. Once paid, such fees
or any part thereof shall not be refundable under any circumstances.
(f)    The Company agrees to pay the Administrative Agent on the date on which a
Maturity Extension Request is consented to by the Administrative Agent, for the
account of each Lender, a fee equal to the percentage of the Financing
Commitment as of the date of such Maturity Extension Request specified in the
Effective Date Letter. The payment of such fee on such date shall be a condition
precedent to the effectiveness of the extension of the Scheduled Termination
Date pursuant to such Maturity Extension Request.
(g)    Without limiting Section 4.03(c), the Company shall have the obligation
from time to time to prepay outstanding Advances in whole or in part on any date
with proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Section 8.01(c). All such
prepayments shall be accompanied by accrued and unpaid interest.
SECTION 4.04.    MV Cure Account.
(a)    The Company shall cause all cash received by it in connection with a
Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent. All amounts contributed to the Company by
Parent in connection with a Market Value Cure shall be paid free and clear of
any right of chargeback or other equitable claim.
(b)    Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company or the Servicer on its
behalf (or, following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, following the occurrence of an Event of Default and the declaration
of the Advances then outstanding to be due and payable pursuant to Article VII
or following the occurrence of a Market Value Event, and at the written
direction of the Administrative Agent, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).
SECTION 4.05.    Priority of Payments. On (w) each Interest Payment Date, (x)
the Maturity Date (subject to Section 4.03(a)), (y) each Agent Business Day
after the occurrence of a Market Value Event and (z) each Agent Business Day
after the occurrence of an Event of Default and the declaration of the Secured
Obligations as due and payable (each date set forth in clauses (y) and (z)
above, an "Additional Distribution Date"), the Collateral Agent shall distribute
all amounts in the Collection Accounts and the Permitted Non-USD Currency
Collection Accounts in the following order of priority (the "Priority of
Payments"):
(a)    to pay (i) first, amounts due or payable to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary hereunder and under the
Account Control Agreement (including fees, out-of-pocket expenses and
indemnities) up to a maximum amount under this subclause (i) of U.S.$50,000 on
each Interest Payment Date, the Maturity Date and each Additional Distribution
Date (in the case of any Additional Distribution Date or the Maturity Date,
after giving effect to all payments of such amounts on any other Additional
Distribution Date or Interest Payment Date occurring in the same calendar
quarter)and (ii) second, any other accrued and unpaid fees (other than the
commitment fee payable to the Lenders) and out-of pocket expenses. including
indemnities due hereunder or payable to any Governmental Authority in respect of
Taxes payable by the Company or filing, registration or similar fees, up to a
maximum amount under this clause (a) of U.S.$100,000 on each Interest Payment
Date, the Maturity Date and each Additional Distribution Date (in the case of
any Additional Distribution Date or the Maturity Date, after giving effect to
all payments of such amounts on any other Additional Distribution Date or
Interest Payment Date occurring in the same calendar quarter);
(b)    to pay interest due in respect of the Advances and any increased costs
and commitment fees payable to the Lenders (pro rata based on amounts due);
(c)    to pay (i) on each Interest Payment Date, all prepayments of the Advances
permitted or required under this Agreement (including any applicable premium)
and (ii) on the Maturity Date (and, if applicable, any Additional Distribution
Date), principal of the Advances until the Advances are paid in full;
(d)    (i) prior to the end of the Reinvestment Period, at the direction of the
Servicer, to fund the Unfunded Exposure Account and each applicable Permitted
Non-USD Currency Unfunded Exposure Account up to the Unfunded Exposure Amount in
respect of each Currency and (ii) after the Reinvestment Period, to fund the
Unfunded Exposure Account and each applicable Permitted Non-USD Currency
Unfunded Exposure Account up to the aggregate Unfunded Exposure Amount;
(e)    to pay all amounts set forth in clause (a) above not paid due to the
limitation set forth therein;
(f)    to make any Permitted Distributions or Permitted RIC Distributions
directed pursuant to this Agreement; and
(g)    (i) on any Interest Payment Date, to deposit any remaining amounts into
the Principal Collection Account or the applicable Permitted Non-USD Currency
Principal Collection Account, as Principal Proceeds (or, in the case of
remaining Interest Proceeds, at the election of the Servicer on behalf of the
Company, deposit such remaining amounts into the Interest Collection Account or
the applicable Permitted Non-USD Currency Interest Collection Account, as
Interest Proceeds) and (ii) on the Maturity Date and any Additional Distribution
Date, any remaining amounts to the Company.
Subject to Section 4.06(b), with respect to any amounts payable under Sections
4.05(a) through (g) above resulting from an Advance denominated in a Permitted
Non-USD Currency, such amounts shall be paid using Interest Proceeds and/or
Principal Proceeds denominated in such Currency from the applicable Permitted
Non-USD Currency Collection Account.
SECTION 4.06.    Payments Generally. (a) All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Servicer of the calculation of amounts payable to
the Lenders in respect of the Advances and the amounts payable to the Servicer.
At least two (2) Business Days prior to each Interest Payment Date, the
Administrative Agent shall deliver an invoice to the Servicer, the Collateral
Agent and the Collateral Administrator in respect of the interest due on such
Interest Payment Date. All payments not made to the Administrative Agent for
distribution to the Lenders shall be made as directed in writing by the
Administrative Agent. Subject to Section 3.03 hereof, all payments by the
Company hereunder shall be made without setoff or counterclaim. All payments
hereunder shall be made in USD, other than payments of interest and principal
made in respect of Advances denominated in a Permitted Non-USD Currency, which
shall be made in such Permitted Non-USD Currency. All interest calculated using
the Reference Rate (other than the LIBO Rate in respect of GBP and the CDOR
Rate) hereunder shall be computed on the basis of a year of 360 days and all
interest calculated using the Base Rate, the LIBO Rate in respect of GBP and the
CDOR Rate hereunder shall be computed on the basis of a year of 365 days in each
case, payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    If, at least four (4) Business Days prior to any Interest Payment Date or
the Maturity Date or an Additional Distribution Date, the Collateral
Administrator shall have notified the Company, the Collateral Agent and the
Administrative Agent that the Company does not have a sufficient amount of funds
in a Currency on deposit in the Collection Account or the Permitted Non-USD
Currency Collection Account in respect of the applicable Currency, as
applicable, that will be needed (1) to pay to the Lenders all of the amounts
required to be paid on such date and/or (2) to pay any expenses required to be
paid in accordance with the Priority of Payments, in each case, in such Currency
as required for such payment (a "Currency Shortfall"), then, so long as no Event
of Default shall have occurred and be continuing and no Market Value Event has
occurred, the Company shall exchange (or shall direct the Collateral Agent to
exchange) amounts in another Currency in any Permitted Non-USD Currency
Collection Account or the Collection Account, as applicable, for the Currency in
respect of which there is a Currency Shortfall in an amount necessary to cure
such Currency Shortfall. Each such exchange shall occur no later than one
Business Day prior to such Interest Payment Date or Additional Distribution Date
or the Maturity Date, as applicable, and shall be made at the Spot Rate at the
time of conversion. If for any reason the Company shall have failed to effect
any such currency exchange by such date, then the Administrative Agent shall be
entitled to (but shall not be obligated to) direct such currency exchange on
behalf of the Company.
(c)    At any time following the occurrence of a Market Value Event or if an
Event of Default has occurred and is continuing, the Administrative Agent may in
its sole discretion direct the Collateral Agent to exchange amounts attributable
to the Company held in any Permitted Non-USD Currency Account for USD, or
exchange amounts in the Collection Account for any Permitted Non-USD Currency,
in each case, at the Spot Rate for application hereunder.
SECTION 4.07.    Termination or Reduction of Financing Commitments.
(a)    After the Non-Call Period (or any other date set forth in Section
4.03(c)(i)(A)), the Company shall be entitled at its option, subject to the
payment of any applicable premium described in Section 4.03(c)(ii), and upon
three (3) Business Days' prior written notice to the Administrative Agent (with
a copy to the Collateral Agent and the Collateral Administrator) to either (i)
terminate the Financing Commitments in whole upon payment in full of all
Advances, all accrued and unpaid interest, all applicable premium and all other
Secured Obligations (other than unmatured contingent indemnification and
reimbursement obligations) or (ii) reduce in part the portion of the Financing
Commitments that exceeds the sum of the outstanding Advances. In addition, the
Financing Commitments shall be automatically and irrevocably reduced by the
amount of any prepayment of Advances pursuant to Section 4.03(c)(i)(C) during
the Reinvestment Period that exceeds the Excess Funded Amount.
(b)    The Financing Commitments shall be automatically and irrevocably reduced
on the date of any prepayment made in accordance with the definition of "Market
Value Cure" in an amount equal to the amount of such prepayment.
(c)    The Financing Commitments shall be automatically and irrevocably reduced
by all amounts that are used to prepay or repay Advances following the
occurrence of a Market Value Event or an Event of Default.
(d)    All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.
(e)    The Financing Commitments shall be irrevocably reduced by the amount of
any repayment or prepayment of Advances following the last day of the
Reinvestment Period.
(f)    Without limitation of any of the foregoing, the Bridge Commitment shall
be automatically terminated on the Scheduled Termination Date in respect of the
Bridge Advances if such date occurs prior to the last day of the Reinvestment
Period.
ARTICLE V    
THE SERVICER
SECTION 5.01.    Appointment and Duties of the Servicer. The Company hereby
appoints the Servicer as its servicer under this Agreement to perform the
investment management functions of the Company set forth herein, and the
Servicer hereby accepts such appointment. For so long as no Market Value Event
has occurred and no Event of Default has occurred and is continuing and subject
to Section 1.04, the services to be provided by the Servicer shall consist of
(x) supervising the Portfolio, including communicating with obligors, executing
amendments, providing consents and waivers, enforcing and collecting on the
Portfolio and otherwise managing the Portfolio on behalf of the Company,
delivering Notices of Acquisition on behalf of and in the name of the Company
and (y) acting on behalf of the Company for all other purposes hereof and the
transactions contemplated hereby. The Servicer agrees to comply with all
covenants and restrictions imposed on the Company herein and in each other Loan
Document and not to act in contravention of this Agreement. The Company hereby
irrevocably appoints the Servicer its true and lawful agent and attorney-in-fact
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the performance of its duties provided for herein.
Without limiting the foregoing:
(a)    The Servicer shall perform its obligations hereunder with reasonable care
and in good faith, using a degree of skill not less than that which the Servicer
exercises with respect to assets of the nature of the Portfolio Investments that
it manages for itself and others having similar investment objectives and
policies; and
(b)    The Servicer shall not (and shall not cause the Company to) take any
action that it knows or reasonably should know would (1) violate the constituent
documents of the Company, (2) violate any law, rule or regulation applicable to
the Company, (3) require registration of the Company as an "investment company"
under the Investment Company Act of 1940, or (4) cause the Company to violate
the terms of this Agreement, any other Loan Document or any instruments relating
to the Portfolio Investments.
The Servicer may employ third parties (including its Affiliates) to render
advice (including investment advice) and assistance to the Company and to
perform any of the Servicer's duties hereunder, provided that the Servicer shall
not be relieved of any of its duties or liabilities hereunder regardless of the
performance of any services by third parties. For the avoidance of doubt,
neither the Administrative Agent nor any Lender shall have the right to remove
or replace the Servicer as servicer hereunder.
SECTION 5.02.    Servicer Representations as to Eligibility Criteria; Etc. The
Servicer represents to the other parties hereto that (a) as of the Trade Date
and Settlement Date for each Portfolio Investment purchased, such Portfolio
Investment meets all of the applicable Eligibility Criteria (unless otherwise
consented to by the Administrative Agent) and, except as otherwise permitted
hereunder, the Concentration Limitations shall be satisfied (unless otherwise
consented to by the Administrative Agent) and (b) all of the information
contained in the related Notice of Acquisition is true, correct and complete in
all material respects; provided that, to the extent any such information was
furnished to the Company by any third party, such information is as of its
delivery date true, complete and correct in all material respects to the
knowledge of the Servicer.
SECTION 5.03.    Indemnification; Limitation of Liability. The Servicer shall
indemnify and hold harmless the Company, the Agents, the Collateral
Administrator, the Securities Intermediary and the Lenders and their respective
affiliates, directors, officers, stockholders, partners, agents, employees and
controlling persons (each, an "Indemnified Person") from and against any and all
losses, claims, demands, damages or liabilities of any kind, including legal
fees and disbursements (collectively, "Liabilities"), and shall reimburse each
such Indemnified Person on a current basis for all reasonable and documented
expenses (including reasonable and documented fees and disbursements of
counsel), incurred by such Indemnified Person in connection with investigating,
preparing, responding to or defending any investigative, administrative,
judicial or regulatory action, suit, claim or proceeding, relating to or arising
out of (a) any breach by the Servicer of any of its obligations hereunder and
(b) the failure of any of the representations or warranties of the Servicer set
forth herein to be true when made or when deemed made or repeated, except to the
extent that such Liabilities or expenses are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. Except as set forth
in the immediately preceding sentence to the extent such Indemnified Person
incurs such Liabilities from a third party, in no event shall the Servicer be
liable for special, punitive, indirect or consequential loss or damage of any
kind whatsoever (including lost profits), even if the Servicer has been advised
of such loss or damage and regardless of the form of action. For the avoidance
of doubt, without limiting clauses (a) or (b) of this Section 5.03, in no event
shall the Servicer be liable for any Liabilities arising solely from the
performance of the Portfolio Investments (including Liabilities that represent
losses from Portfolio Investments due to the related obligor's financial
inability to pay).
This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.
ARTICLE VI    
REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 6.01.    Representations and Warranties. The Company (and, with respect
to clauses (a) through (e), (l), (n), (o), (t) through (w) and (aa), the
Servicer) represents to the other parties hereto solely with respect to itself
that as of the date hereof and each Trade Date (or as of such other date as
maybe expressly set forth below):
(a)    it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is or may become a party and
to consummate the transactions herein and therein contemplated;
(b)    the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors' rights generally and (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(c)    the execution, delivery and performance of this Agreement and each other
Loan Document to which it is or may become a party and the consummation of the
transactions contemplated herein and therein do not conflict with the provisions
of its governing instruments and will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected;
(d)    it is not subject to any Adverse Proceeding;
(e)    it has obtained all consents and authorizations (including all required
consents and authorizations of any Governmental Authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document to which it is or may
become a party and each such consent and authorization is in full force and
effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;
(f)    it is not required to register as an "investment company" as defined in
the Investment Company Act of 1940, as amended;
(g)    it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;
(h)    it has no Indebtedness other than (i) Indebtedness incurred under the
terms of the Loan Documents, (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Loan Documents and (iii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan or
Revolving Loan;
(i)    (x) it does not have underlying assets which constitute "plan assets"
within the meaning of the Plan Asset Rules; and (y) it has not within the last
six years sponsored, maintained, contributed to, or been required to contribute
to and does not have any liability with respect to any Plan (including, in the
case of contribution or liability with respect to a Plan, on behalf of an ERISA
Affiliate);
(j)    as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;
(k)    it is not in default under any other contract to which it is a party
except where such default would not reasonably be expected to have a Material
Adverse Effect;
(l)    it has complied in all material respects with all Applicable Laws,
judgments, agreements with governmental authorities, decrees and orders with
respect to its business and properties and the Portfolio, except where
noncompliance would not reasonably be expected to have a Material Adverse
Effect;
(m)    it does not have any Subsidiaries or own any Investments in any Person
other than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;
(n)    (x) it has disclosed to the Administrative Agent all material agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters actually known to it that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (y) no
information (other than projections, forward-looking information, general
economic data or industry information) heretofore furnished by or on behalf of
the Company in writing to the Administrative Agent or any Lender in connection
with this Agreement or any transaction contemplated hereby (after taking into
account all updates, modifications and supplements to such information) contains
(or, to the extent any such information was furnished by a third party or
relates to a third party, to the Company's knowledge contains), when taken as a
whole, as of its delivery date, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading and (z) as of
the Effective Date, to the best knowledge of the Company, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects;
(o)    all of the conditions to the acquisition of the Portfolio Investments
specified in Section 1.03 have been satisfied or waived;
(p)    the Company has timely filed all Tax returns required by Applicable Law
to have been filed by it; all such Tax returns are true and correct in all
material respects; and the Company has paid or withheld (as applicable) all
Taxes owing or required to be withheld by it (if any) shown on such Tax returns,
except, in each case (x) any such Taxes which are being contested in good faith
by appropriate proceedings and for which adequate reserves shall have been set
aside in accordance with GAAP on its books and records or (y) to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect;
(q)    the Company is and will be treated as a disregarded entity for U.S.
federal income tax purposes;
(r)    the Company is and will be wholly owned by the Parent, which is a U.S.
Person;
(s)    prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;
(t)    neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a "Non‑Cooperative
Jurisdiction" by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
"Foreign Shell Bank" within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;
(u)    the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and directors and, to its knowledge, its employees, members and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (i) the Company or its directors, officers or managers or (ii) to the
knowledge of the Company, any director, manager, employee or agent of the
Company that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person;
(v)    the Loan Documents represent all of the material agreements between the
Servicer, the Parent and the Seller, on the one hand, and the Company, on the
other. The Company has good and marketable title to all Portfolio Investments
and other Collateral free of any Liens (other than Permitted Liens) and no
effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Company or
the Seller as debtor and covering all or any part of the Collateral is on file
in any recording office, except such as may have been filed in favor of the
Collateral Agent as "Secured Party" pursuant hereto, as necessary or advisable
in connection with the Sale Agreement or the Master Participation Agreement, or
which has been terminated;
(w)    the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates in connection with the Loan
Documents or the transactions contemplated thereby;
(x)    there are no judgments for Taxes with respect to the Company and no claim
is being asserted with respect to the Taxes of the Company, except to the extent
that any such claim is being contested in compliance with clause (p) above;
(y)    upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in the
Collateral acquired with the proceeds of such Advance, free and clear of any
adverse claim (other than Permitted Liens) or restrictions on transferability;
(z)    the Parent (i) is not required to register as an investment company under
the Investment Company Act of 1940, as amended and (ii) has elected to be
treated as a business development company for purposes of the Investment Company
Act of 1940, as amended;
(aa)    [Reserved];
(bb)    no ERISA Event has occurred; and
(cc)    all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock.
SECTION 6.02.    Covenants of the Company and the Servicer. The Company (and,
with respect to clauses (e), (g), (h), (k), (o), (r), (gg), (hh) and (ii), the
Servicer):
(a)    shall at all times: (i) maintain at least one Independent Director (as
defined in the Company LLC Agreement); (ii) maintain its own separate books and
records and bank accounts; (iii) hold itself out to the public and all other
Persons as a legal entity separate from Parent and any other Person (although,
in connection with certain advertising and marketing, it may be identified as a
subsidiary of Parent); (iv) have a board of directors separate from that of
Parent and any other Person; (v) file its own Tax returns, if any, as may be
required under Applicable Law, to the extent that the Company is (1) not part of
a consolidated group filing a consolidated return or returns or (2) not treated
as a division or disregarded entity for tax purposes of another taxpayer, and
pay any Taxes so required to be paid under Applicable Law; (vi) not commingle
its assets with the assets of any other Person; (vii) conduct its business in
its own name and strictly comply with all organizational formalities to maintain
its separate existence (although, in connection with certain regulatory filings,
advertising and marketing, it may be identified as a subsidiary of Parent);
(viii) maintain separate financial statements except to the extent that its
financial and operating results are consolidated with those of Parent in
consolidated financial statements; provided that all audited financial
statements of Parent that are consolidated to include the Company will contain
detailed notes clearly stating that (x) all of the Company’s assets are owned by
the Company and (y) the Company is a separate legal entity; (ix) pay its own
liabilities only out of its own funds; (x) not hold out its credit or assets as
being available to satisfy the obligations of others; (xi) allocate fairly and
reasonably any overhead for shared office space; (xii) use separate stationery,
invoices and checks; (xiii) not pledge its assets to secure the obligations of
any other Person; (xiv) correct any known misunderstanding regarding its
separate identity; (xv) maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities and (except as permitted by this
Agreement, the Effective Date Letter and the other Loan Documents) pay its
operating expenses and liabilities from its own assets; (xvi) cause its Board of
Directors to meet or act pursuant to written consent and keep minutes of such
meetings and actions, in each case in accordance with Delaware limited liability
company formalities, and observe in all material respects all other Delaware
limited liability company formalities; (xvii) not acquire the obligations or any
securities of its Affiliates; (xviii) cause the directors, officers, agents and
other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company and (xix) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents.
(b)    shall not (i) engage, directly or indirectly, in any business, other than
the actions required or permitted to be performed under the preceding clause
(a), including, other than with respect to any warrants received in connection
with a Portfolio Investment, controlling the decisions or actions respecting the
daily business or affairs of any other Person except as otherwise permitted
hereunder (which, for the avoidance of doubt, shall not prohibit the Company
from taking, or refraining to take, any action under or with respect to a
Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment unless in accordance with the Loan
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms similar
to those available to unaffiliated parties in an arm's-length transaction; (v)
identify itself as a department or division of any other Person; or (vi) own any
asset or property other than the Collateral and the related assets and
incidental personal property necessary for the ownership or operation of these
assets.
(c)    shall take all actions consistent with and shall not take any action
contrary to the "Facts and Assumptions" sections in the opinions of Latham &
Watkins LLP, dated the date hereof, relating to certain true sale and
non-consolidation matters;
(d)    shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness incurred under the terms of the Loan Documents, (ii)
Indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other Loan
Documents and (iii) if applicable, the obligation to make future payments under
any Delayed Funding Term Loan or Revolving Loan; provided that the Company shall
not acquire any Delayed Funding Term Loan or Revolving Loan if such acquisition
would cause the Unfunded Exposure Amount, collateralized or uncollateralized, to
exceed 10% of the Collateral Principal Amount;
(e)    shall comply in all material respects with all Anti-Corruption Laws and
applicable Sanctions and shall maintain in effect and enforce policies and
procedures designed to ensure compliance, in all material respects, by the
Company and its directors, managers, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions;
(f)    shall not amend (1) any of its constituent documents or (2) any document
to which it is a party in any manner that would reasonably be expected to
adversely affect the Lenders in any material respect, without, in each case, the
prior written consent of the Administrative Agent;
(g)    shall not (A) permit the validity or effectiveness of this Agreement or
any grant hereunder to be impaired, or permit the Lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby, (B) permit any Lien to be created on or extend to or otherwise
arise upon or burden the Collateral or any part thereof, any interest therein or
the proceeds thereof, in each case, other than Permitted Liens or (C) take any
action that would cause the Lien of this Agreement not to constitute a valid
perfected security interest in the Collateral that is of first priority, free of
any adverse claim or the legal equivalent thereof, as applicable, except for
Permitted Liens;
(h)    shall not, without the prior consent of the Administrative Agent, which
consent may be withheld in the sole and absolute discretion of the
Administrative Agent, enter into any hedge agreement;
(i)    shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above materially misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 30 days (or such shorter period as agreed to by
the Administrative Agent in its sole discretion) prior written notice thereof,
and shall promptly file, or authorize the filing of, appropriate amendments to
all previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);
(j)    shall do or cause to be done all things reasonably necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company and take all reasonable action to maintain its rights, franchises,
licenses and permits material to its business in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing in each jurisdiction in which such qualification is necessary
to protect the validity and enforceability of the Loan Documents or any of the
Collateral;
(k)    shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
(l)    shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, in each case, without the prior
written consent of the Administrative Agent;
(m)    except for Investments permitted by Section 6.02(u)(C) and without the
prior written consent of the Administrative Agent, shall not form, or cause to
be formed, any Subsidiaries; or make or suffer to exist any Loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;
(n)    (i) shall conduct its affairs so that its underlying assets do not
constitute "plan assets" within the meaning of the Plan Asset Rules, and (ii)
shall not sponsor, maintain, contribute to, or become required to contribute, or
have any liability with respect to any Plan (including, in the case of
contribution or liability with respect to a Plan, on behalf of an ERISA
Affiliate);
(o)    except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the Company
shall defend the right, title, and interest of the Collateral Agent (for the
benefit of the Secured Parties) and the Lenders in and to the Collateral against
all claims of third parties claiming through or under the Company (other than
Permitted Liens);
(p)    
(i)    shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (A) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such year, the related consolidated
statements of income for such year and the related consolidated statements of
changes in net assets and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year; provided, that the
financial statements required to be delivered pursuant to this clause (A) which
are made available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent's annual report on Form 10‑K, shall be deemed
delivered to the Administrative Agent on the date such documents are made so
available; (B) as soon as available and in any event within 45 days after the
end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), an unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries as of the end of such fiscal quarter
and including the prior comparable period (if any), and the unaudited
consolidated statements of income of the Parent and its consolidated
Subsidiaries for such fiscal quarter and for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter, and the
unaudited consolidated statements of cash flows of the Parent and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter; provided, that the
financial statements required to be delivered pursuant to this clause (B) which
are made available via EDGAR, or any successor system of the Securities Exchange
Commission, in Parent's quarterly report on Form 10-Q, shall be deemed delivered
to the Administrative Agent on the date such documents are made so available;
and (C) from time to time, such other information or documents (financial or
otherwise) as the Administrative Agent or the Required Lenders may reasonably
request;
(ii)    shall promptly furnish to the Administrative Agent as soon as available,
but no later than the date any financial statements are due pursuant to Section
6.02(p)(i) or (ii), a compliance certificate, certified by a Responsible Officer
of the Company to be true and correct, (A) stating whether any Default or Event
of Default exists; (B) stating that the Company is in compliance with the
covenants set forth in this Agreement, including a certification that the
Collateral has been Delivered to the Collateral Agent; (C) stating that the
representations and warranties of the Company contained in Article IV, or in any
other Loan Document, or which are contained in any document furnished at any
time or in connection herewith or therewith, are true and correct in all
material respects on and as of the date thereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; and (D) certifying
that such financial statements fairly present in all material respects, the
financial condition and the results of operations of the Company on the dates
and for the periods indicated, on the basis of GAAP, subject, in the case of
interim financial statements, to normally recurring year-end adjustments;
(q)    shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;
(r)    shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request, and at
the Company's expense (subject to a cap of $50,000 in any 12-month period for so
long as no Event of Default has occurred and is continuing and no Market Value
Event has occurred), (A) to inspect and make copies of and abstracts from its
records relating to the Portfolio Investments and (B) to visit its properties in
connection with the collection, processing or managing of the Portfolio
Investments for the purpose of examining such records, and to discuss matters
relating to the Portfolio Investments or such Person's performance under this
Agreement and the other Loan Documents with any officer or employee or auditor
(if any) of such Person having knowledge of such matters (including, if
requested by the Administrative Agent, quarterly telephone conferences with
representatives of the Company with respect to review of the Portfolio
Investments). The Company agrees to render to the Administrative Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided that such assistance shall not interfere in any material
respect with the Company's or the Servicer's business and operations. So long as
no Event of Default has occurred and is continuing and no Market Value Event has
occurred, such visits and inspections shall occur only (i) upon five (5)
Business Days' prior written notice, (ii) during normal business hours and (iii)
no more than once in any calendar year. Following the occurrence of a Market
Value Event or following the occurrence and during the continuance of an Event
of Default, there shall be no limit on the timing or number of such inspections
and only one (1) Business Day' prior notice will be required before any
inspection, which shall occur during normal business hours. Notwithstanding
anything to the contrary in this clause (r), neither the Company nor the
Servicer will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (x) constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which access or inspection by, or
disclosure to, the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Applicable Law (or any binding
confidentiality agreement or (z) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided that, (I) in the event
the Servicer or the Company withholds information from the Administrative Agent
or the Lenders in reliance on this sentence, the Company shall provide (to the
extent possible without violation of such Applicable Law, any binding
confidentiality agreement, attorney-client or attorney work product privilege)
notice to the Administrative Agent or such applicable Lender that such
information is being withheld and shall use commercially reasonable efforts to
communicate the applicable information in a way that would not violate the
Applicable Law or binding confidentiality agreement or risk waiver of such
attorney-client or attorney work product privilege and (II) no such information
withheld pursuant to a binding confidentiality agreement shall be withheld if
such information would be customary and necessary (in the reasonable
determination of the Administrative Agent) in order for the Administrative Agent
to effectuate a sale of Portfolio Investments pursuant to Section 1.04 or an
assignment of the Financing Commitments pursuant to Section 10.06;
(s)    shall not use any part of the proceeds of any Advance, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors of the Federal Reserve System of the
United States of America, including Regulations T, U and X;
(t)    shall not make any Restricted Payments without the prior written consent
of the Administrative Agent; provided that the Company may make Permitted
Distributions or Permitted RIC Distributions subject to the other requirements
of this Agreement;
(u)    shall not make or hold any Investments, except (A) the Portfolio
Investments or Investments constituting Eligible Investments (measured at the
time of acquisition), (B) those that have been consented to by the
Administrative Agent or (C) those the Company shall have acquired or received as
a distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;
(v)    shall not request any Advance, and the Company shall not directly or, to
the knowledge of the Company, indirectly, use, and shall procure that its
directors, officers, employees and agents shall not directly or indirectly use,
the proceeds of any Advance (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in a material violation of any Anti-Corruption Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (C) in any manner that would result in the material violation of any
Sanctions applicable to any party hereto;
(w)    other than pursuant to the Sale Agreement and Master Participation
Agreement, shall not transfer to any of its Affiliates any Portfolio Investment
purchased from any of its Affiliates (other than sales to Affiliates conducted
on terms and conditions consistent with those of an arm's length transaction and
at fair market value);
(x)    shall post on a password protected website maintained by the
Administrative Agent to which the Servicer will have access or deliver via email
to the Administrative Agent, with respect to each obligor in respect of a
Portfolio Investment, without duplication of any other reporting requirements
set forth in this Agreement or any other Loan Document, any management
discussion and analysis provided by such obligor and any financial reporting
packages and notifications of credit events with respect to such obligor and
with respect to each Portfolio Investment for such obligor (including any
attached or included information, statements and calculations, including
compliance certificates with corresponding calculations), in each case within
five (5) Business Days of the receipt thereof by the Company or the Servicer;
provided that the Company shall post on a password protected website maintained
by the Administrative Agent to which the Servicer will have access and deliver
via email to the Administrative Agent notice of any credit event relating to an
obligor promptly upon (and in no event later than two (2) Business Days after)
obtaining knowledge thereof. The Company shall cause the Servicer to provide
such other information as the Administrative Agent may reasonably request with
respect to any Portfolio Investment or obligor (to the extent reasonably
available to the Servicer);
(y)    shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);
(z)    shall only have partners or owners that are treated as U.S. Persons or
that are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income tax purposes to a Person that is not a U.S. Person;
(aa)    shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
perfect, publish notice of or protect the validity of any grant made or to be
made by this Agreement, preserve and defend title to the Collateral and the
rights therein of the Collateral Agent and the Secured Parties in the Collateral
and the Collateral Agent against the claims of all Persons and parties, pay any
and all Taxes levied or assessed upon all or any part of the Collateral and use
its commercially reasonable efforts to minimize Taxes and any other costs
arising in connection with its activities or give, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers that may be necessary or desirable to create, preserve, perfect or
validate the security interest granted pursuant to this Agreement or to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, and hereby authorizes the Collateral Agent
(without obligation and without limiting the duties of the Company pursuant to
this Section 6.02(aa)) to file a UCC financing statement listing 'all assets of
the debtor' (or substantially similar language) in the collateral description of
such financing statement;
(bb)    shall use all commercially reasonable efforts to elevate all
Participation Interests granted under the Master Participation Agreement to
absolute assignments within the applicable then-current standard settlement
timeframes set forth in LSTA guidelines;
(cc)    shall not hire any employees;
(dd)    shall not maintain any bank accounts or securities accounts other than
the Collateral Accounts;
(ee)    except as otherwise expressly permitted herein, shall not cancel or
terminate any of the underlying instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity), or consent to or accept
any cancellation or termination other than by the terms of such Portfolio
Investment of any of such agreements (in each case) without payment in full of
such Portfolio Investment or the applicable portion thereof so cancelled or
terminated unless (in each case) the Administrative Agent shall have consented
thereto in writing in its sole discretion;
(ff)    shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;
(gg)    [Reserved];
(hh)    shall not act on behalf of a Sanctioned Country or a Sanctioned Person.
The Company does not own and will not acquire, and the Servicer will not cause
the Company to own or acquire, any security issued by, or interest in, any
country, territory, or entity whose direct ownership would be or is prohibited
under Sanctions for a natural person or entity required to comply with
Sanctions; and
(ii)    shall give notice to the Administrative Agent in writing promptly upon
(and in no event later than three (3) Business Days (or, in the case of an Event
of Default, one (1) Business Day) after) the occurrence of any of the following:
(1)    any Adverse Proceeding;
(2)    any Default or Event of Default;
(3)    the Company or the Servicer obtaining actual knowledge of any material
adverse claim asserted against any of the Portfolio Investments, the Collateral
Accounts or any other Collateral; and
(4)    any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.
SECTION 6.03.    Amendments of Portfolio Investments, Etc. If the Company or the
Servicer receives any notice or other communication concerning any amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related underlying instrument or rights thereunder (each, an "Amendment")
with respect to any Portfolio Investment or any related underlying instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than three (3) Business Days') notice thereof to the Administrative Agent;
provided that the Company or the Servicer, as applicable, shall not be required
to give prior notice of an Amendment to the Administrative Agent if such
Amendment relates solely to administrative matters. In any such event, the
Company shall exercise all voting and other powers of ownership relating to such
Amendment or the exercise of such rights or remedies as the Servicer shall deem
appropriate under the circumstances; provided that if an Event of Default has
occurred and is continuing or a Market Value Event has occurred, the Company
will exercise all voting and other powers of ownership as the Administrative
Agent shall instruct (it being understood that if the terms of the related
underlying instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or restriction is not violated). In any such
case, following the Company's receipt thereof, the Company shall promptly
provide to the Administrative Agent copies of all executed amendments to
underlying instruments, executed waiver or consent forms or other documents
executed or delivered in connection with any Amendment.
ARTICLE VII    
EVENTS OF DEFAULT
If any of the following events ("Events of Default") shall occur:
(a)    the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and solely in the
case of amounts other than principal and interest, such failure continues for a
period of two (2) Business Days following the earlier of (x) the Company or the
Servicer becoming aware of such failure and (y) receipt of written notice by the
Company or the Servicer of such failure;
(b)    any representation or warranty made or deemed made by or on behalf of the
Company, the Servicer or the Seller (collectively, the "Credit Risk Parties")
herein or in any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, or other document (other than
projections, forward-looking information, general economic data or industry
information) furnished pursuant hereto or in connection herewith or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute a failure) and, other than
in the case of any representation or warranty set forth in clauses (a), (b),
(c), (f), (h), (j), (m), (v), (y) or (cc) of Section 6.01, if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by such Credit Risk Party of written notice
of such inaccuracy from the Administrative Agent and (ii) an officer of such
Credit Risk Party becoming aware of such inaccuracy;
(c)    (A) the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02(a)(i) through (vii), (xi), (xiv) or
(xix), (b)(i) through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (w),
(cc), (hh) or (ii), Section 8.02(b) or the last sentence of the first paragraph
of Section 1.04 or (B) any Credit Risk Party shall fail to observe or perform
any other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by such Credit Risk Party of written notice
of such failure from the Administrative Agent and (ii) an officer of such Credit
Risk Party becoming aware of such failure;
(d)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(e)    any Credit Risk Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(f)    any Credit Risk Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
(g)    the passing of a resolution by the equity holders of the Company in
respect of the winding up on a voluntary basis of the Company;
(h)    any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of sixty (60) days after the date on which the right to
appeal has expired;
(i)    an ERISA Event occurs;
(j)    a Change of Control occurs;
(k)    the Company or the pool of Collateral shall become required to register
as an "investment company" within the meaning of the Investment Company Act of
1940, as amended;
(l)    the Servicer (i) resigns as Servicer under this Agreement, (ii) assigns
any of its obligations or duties as Servicer in contravention of the terms of
this Agreement or (iii) otherwise ceases to act as Servicer in accordance with
the terms of this Agreement and, in each case, an Affiliate of the Servicer is
not appointed (and has accepted such appointment) with the prior written consent
of the Administrative Agent;
(m)    the Net Advances are greater than the product of (1) the Net Asset Value
multiplied by (2) 80%; or
(n)    (i) failure of the Company to fund the Unfunded Exposure Account and/or
any applicable Permitted Non-USD Currency Unfunded Exposure Account when
required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
(including the payment of any amount in connection with the sale thereof to the
extent required under this Agreement); provided that the failure of the Company
to undertake any action set forth in this clause (n) is not remedied within two
(2) Business Days;
then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.
ARTICLE VIII    
COLLATERAL ACCOUNTS; COLLATERAL SECURITY
SECTION 8.01.    The Collateral Accounts.
(a)    Establishment and Maintenance of Collateral Accounts. The Company hereby
appoints the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish pursuant to the Account Control Agreement,
each of the Custodial Account, the Principal Collection Account, the Interest
Collection Account, the MV Cure Account and the Unfunded Exposure Account
(collectively, the "USD Collateral Accounts" and, together with the Permitted
Non-USD Currency Accounts, the "Collateral Accounts"). In addition, the Company
hereby directs the Securities Intermediary to establish as promptly as
practicable after the First Amendment Date the Permitted Non-USD Currency
Accounts for the purposes of holding cash and Portfolio Investments denominated
in a Permitted Non-USD Currency pursuant to the terms hereof. Promptly upon
establishment of each such Permitted Non-USD Currency Account, the Securities
Intermediary shall provide a written notice to each of the Company, the
Collateral Agent, the Collateral Administrator and the Administrative Agent
setting forth, with respect to such Permitted Non-USD Currency Account, the
applicable Currency, the account name (as set forth in the Transaction Schedule)
and number of such Permitted Non-USD Currency Account (each such notice, a
"Permitted Non-USD Currency Account Opening Notice").
The Securities Intermediary agrees to maintain the Collateral Accounts in
accordance with the Account Control Agreement as a "securities intermediary"
(within the meaning of Section 8-102(a)(14) of the UCC), in the name of the
Company subject to the lien of the Collateral Agent.
(b)    Investment of Funds on Deposit in the Unfunded Exposure Account and the
Permitted Non-USD Currency Unfunded Exposure Accounts. All amounts on deposit in
the Unfunded Exposure Account and (other than the Permitted Non-USD Currency
Unfunded Exposure Account in respect of Euros) the Permitted Non-USD Currency
Unfunded Exposure Accounts shall be invested (and reinvested) at the written
direction of the Company (or the Servicer on its behalf) delivered to the
Collateral Agent in Eligible Investments; provided that, following the
occurrence and during the continuance of an Event of Default or following a
Market Value Event, all amounts on deposit in the Unfunded Exposure Account and
such Permitted Non-USD Currency Unfunded Exposure Accounts shall be invested,
reinvested and otherwise disposed of at the written direction of the
Administrative Agent delivered to the Collateral Agent. Amounts on deposit in
the Permitted Non-USD Currency Unfunded Exposure Account in respect of Euros
shall remain uninvested and if no direction is delivered to the Collateral
Agent, amounts in the Unfunded Exposure Account and the other Permitted Non-USD
Currency Unfunded Exposure Accounts will remain uninvested.
(c)    Unfunded Exposure Account and Permitted Non-USD Currency Unfunded
Exposure Accounts.
(i)    Amounts may be deposited into the Unfunded Exposure Account and/or any
Permitted Non-USD Currency Unfunded Exposure Account from time to time in
accordance with Section 4.05. Amounts shall also be deposited into the Unfunded
Exposure Account and each applicable Permitted Non-USD Currency Unfunded
Exposure Account as set forth in Section 2.03(f).
(ii)    While no Event of Default has occurred and is continuing and no Market
Value Event has occurred and subject to satisfaction of the Borrowing Base Test
(after giving effect to such release), the Servicer may direct, by means of an
instruction in writing to the Securities Intermediary (with a copy to the
Collateral Administrator), the release of funds on deposit in the Unfunded
Exposure Account or any Permitted Non-USD Currency Unfunded Exposure Account (i)
for the purpose of funding the Company's unfunded commitments with respect to
Delayed Funding Term Loans and Revolving Loans in the related Currency, for
deposit into the Principal Collection Account or the applicable Permitted
Non-USD Currency Principal Collection Account and (ii) so long as no Unfunded
Exposure Shortfall exists or would exist after giving effect to the withdrawal.
Following the occurrence of an Event of Default and the declaration of the
Advances then outstanding to be due and payable in accordance with Article VII
or following the occurrence of a Market Value Event, at the written direction of
the Administrative Agent (with a copy to the Collateral Administrator), the
Securities Intermediary shall transfer all amounts in the Unfunded Exposure
Account to the Principal Collection Account and all amounts in each Permitted
Non-USD Currency Unfunded Exposure Account to the related Permitted Non-USD
Currency Principal Collection Account, in each case, to be applied pursuant to
Section 4.05. Upon the direction of the Company by means of an instruction in
writing to the Securities Intermediary (with a copy to the Collateral
Administrator, the Collateral Agent and the Administrative Agent), any amounts
on deposit in the Unfunded Exposure Account in excess of outstanding funding
obligations of the Company in respect of USD denominated Delayed Funding Term
Loans and Revolving Loans shall be released to the Principal Collection Account
and any amounts on deposit in any Permitted Non-USD Currency Unfunded Exposure
Account in excess of outstanding funding obligations of the Company in respect
of Delayed Funding Term Loans and Revolving Loans in the related currency shall
be released to the applicable Permitted Non-USD Currency Principal Collection
Account, in each case, to prepay the outstanding Advances.
SECTION 8.02.    Collateral Security; Pledge; Delivery.
(a)    Grant of Security Interest. As collateral security for the prompt payment
in full when due of all the Company's obligations to the Agents, the Securities
Intermediary, the Collateral Administrator and the Lenders (collectively, the
"Secured Parties") under this Agreement (collectively, the "Secured
Obligations"), the Company hereby pledges to the Collateral Agent and grants a
continuing security interest in favor of the Collateral Agent in all of the
Company's right, title and interest in, to and under (in each case, whether now
owned or existing, or hereafter acquired or arising) all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, investment property, and
any and all other property of any type or nature owned by it (all of the
property described in this clause (a) being collectively referred to herein as
"Collateral"), including, without limitation: (1) each Portfolio Investment, (2)
all of the Company's interests in the Collateral Accounts and all investments,
obligations and other property from time to time credited thereto, (3) the Sale
Agreement, the Master Participation Agreement any other Loan Document and all
rights related to each such agreement (4) all other property of the Company and
(5) all proceeds thereof, all accessions to and substitutions and replacements
for, any of the foregoing, and all rents, profits and products of any thereof.
(b)    Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company shall (1) Deliver to the
Collateral Agent the Collateral hereunder as and when acquired by the Company;
(2) if any of the securities, monies or other property pledged by the Company
hereunder are received by the Company, forthwith take such action as is
necessary to ensure the Collateral Agent's continuing perfected security
interest in such Collateral (including Delivering such securities, monies or
other property to the Collateral Agent); and (3) upon the reasonable request of
the Administrative Agent, deliver to the Administrative Agent, the Lenders and
the Collateral Agent, at the expense of the Company, legal opinions from Latham
& Watkins LLP or other counsel reasonably acceptable to the Administrative Agent
and the Lenders, as to the perfection and priority of the Collateral Agent's
security interest in any of the Collateral.
(c)    Remedies, Etc. Following the declaration of the Secured Obligations then
outstanding to be due and payable pursuant to Article VII, the Collateral Agent
shall (but only if and to the extent directed in writing by the Administrative
Agent) do any of the following:
(i)    Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent's or its designee's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Administrative Agent) may deem commercially reasonable. The
Company agrees that, to the extent notice of sale shall be required by law, at
least ten (10) calendar days' prior notice to the Company of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;
(ii)    Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof;
(iii)    Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(iv)    Endorse any checks, drafts, or other writings in the Company's name to
allow collection of the Collateral;
(v)    Take control of any proceeds of the Collateral;
(vi)    Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral; and/or
(vii)    Perform such other acts as may be reasonably required to do to protect
the Collateral Agent's rights and interest hereunder.
(d)    Compliance with Restrictions. The Company and the Servicer agree that in
any sale of any of the Collateral whenever an Event of Default shall have
occurred and be continuing, the Collateral Agent or its designee are hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel in writing is necessary in order to avoid
any violation of Applicable Law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Company and the Servicer further agree
that such compliance shall not, in and of itself, result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable or accountable to the Company or the
Servicer for any discount allowed by the reason of the fact that such Collateral
is sold in good faith compliance with any such limitation or restriction.
(e)    Private Sale. The Collateral Agent shall incur no liability as a result
of a sale of the Collateral, or any part thereof, at any private sale pursuant
to clause (c) above conducted in a commercially reasonable manner. The Company
and the Servicer hereby waive any claims against each Agent and Lender arising
by reason of the fact that the price at which the Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale.
(f)    Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints
the Collateral Agent as the Company's attorney-in-fact (it being understood that
the Collateral Agent shall not be deemed to have assumed any of the obligations
of the Company by this appointment), with full authority in the place and stead
of the Company and in the name of the Company, from time to time in the
Collateral Agent's discretion (exercised at the written direction of the
Administrative Agent), after the occurrence and during the continuation of an
Event of Default, to take any action and to execute any instrument which the
Administrative Agent or the Required Lenders may deem necessary or advisable to
accomplish the purposes of this Agreement. The Company hereby acknowledges,
consents and agrees that the power of attorney granted pursuant to this clause
is irrevocable during the term of this Agreement and is coupled with an
interest.
(g)    Further Assurances. The Company covenants and agrees that, from time to
time upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Servicer herein.
(h)    Release of Security Interest upon Disposition of Collateral. Upon any
sale, transfer or other disposition of any Collateral (or portion thereof) that
is permitted hereunder, the security interest granted hereunder in such
Portfolio Investment or other Collateral (or the portion thereof which has been
sold or otherwise disposed of) shall, immediately upon the sale or other
disposition of such Portfolio Investment or other Collateral (or such portion)
and without any further action on the part of the Collateral Agent or any other
Secured Party, be released. Upon any such release, the Collateral Agent will, at
the Company's sole expense and upon receipt of a certification of the Company
(or the Servicer on its behalf) that all conditions to such sale, transfer or
disposition have been complied with, deliver to the Company, or cause the
Securities Intermediary to deliver, without any representations, warranties or
recourse of any kind whatsoever, all certificates and instruments representing
or evidencing all of the Collateral held by the Securities Intermediary
hereunder, and execute and deliver to the Company or its nominee such documents
as the Company shall reasonably request to evidence such release.
(i)    Termination. Upon the payment in full of all Secured Obligations and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company's sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.
ARTICLE IX    
THE AGENTS
SECTION 9.01.    Appointment of Administrative Agent and Collateral Agent. Each
of the Lenders hereby irrevocably appoints each of the Administrative Agent and
the Collateral Agent (each, an "Agent" and collectively, the "Agents") as its
agent and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Anything contained herein to the contrary notwithstanding, each Agent and each
Lender hereby agree that no Lender shall have any right individually to realize
upon any of the Collateral hereunder, it being understood and agreed that all
powers, rights and remedies hereunder with respect to the Collateral shall be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
at the direction of the Administrative Agent.
Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.
No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty of the
Administrative Agent expressly set forth in this Agreement to include such
rights and powers or that such Agent is required to exercise as directed in
writing by (i) in the case of the Collateral Agent, the Administrative Agent or
(ii) in the case of any Agent, the Required Lenders (or such other number or
percentage of Lenders as shall be necessary under the circumstances as provided
herein), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company that is communicated to or obtained by the
financial institution serving in the capacity of such Agent (except insofar as
provided to it as Agent hereunder) or any of its Affiliates in any capacity. No
Agent shall be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct or with the consent or at the
request or direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Lenders (or such
other number or percentage of Lenders that shall be permitted herein to direct
such action or forbearance). None of the Collateral Agent, the Collateral
Administrator or the Securities Intermediary shall be deemed to have knowledge
of any Default, Event of Default, Market Value Event or satisfaction or failure
of the Borrowing Base Test unless and until a Responsible Officer has received
written notice thereof from the Company, a Lender or the Administrative Agent.
None of the Collateral Agent, the Collateral Administrator, the Securities
Intermediary or the Administrative Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness, genuineness, value
or sufficiency of this Agreement, any other agreement, instrument or document or
the Collateral, or (v) the satisfaction of any condition set forth herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. None of the Collateral Agent, the Collateral Administrator, the
Securities Intermediary or the Administrative Agent shall be required to risk or
expend its own funds in connection with the performance of its obligations
hereunder if it reasonably believes it will not receive reimbursement therefor
hereunder. Without limitation to the immediately preceding sentence, none of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary nor
the Administrative Agent shall be required to take any action under this
Agreement or any other Loan Document if taking such action (A) would subject
such Person to Tax in any jurisdiction where it is not then subject to Tax, or
(B) would require such person to qualify to do business in any jurisdiction
where it is not then so qualified.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it in good faith, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. Neither the Collateral
Administrator nor the Collateral Agent shall have any duties or obligations
under or in respect of any other agreement (including any agreement that may be
referenced herein) to which it is not a party. The grant of any permissive right
or power to the Collateral Agent hereunder shall not be construed to impose a
duty to act.
It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations in any instance, to determine any
characteristic of any Portfolio Investment, to determine if the conditions of
"Deliver" have been satisfied or otherwise to monitor or determine compliance by
any other Person with the requirements of this Agreement.
Each of the Collateral Administrator, the Securities Intermediary and each Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents, sub-custodians or bailees appointed by it.
None of the Collateral Administrator, the Securities Intermediary or any Agent
shall be responsible for any misconduct or negligence on the part of any
sub-agent, sub-custodian, bailee or attorney appointed by such Person with due
care. Each of the Collateral Administrator, the Securities Intermediary and each
Agent and any such sub-agent, sub-custodian or bailee may perform any and all
its duties and exercise its rights and powers through their respective
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates (the "Related Parties") for such
Agent. The exculpatory provisions in this Article 9 shall apply to any such
sub-agent, sub-custodian or bailee and to the Related Parties of the Collateral
Administrator, the Securities Intermediary and each Agent and any such
sub‑agent, sub-custodian or bailee and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or Collateral Agent, as
the case may be.
Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days' notice to each Agent, the Lenders, the Servicer, the Securities
Intermediary and the Company. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor (a) in the case of the Collateral
Administrator, the Collateral Agent and the Securities Intermediary, so long as
no Event of Default has occurred and is continuing and no Market Value Event has
occurred, with the consent of the Servicer and (b) in the case of the
Administrative Agent, so long as no Event of Default has occurred and is
continuing and no Market Value Event has occurred (i) following consultation
with the Servicer and (ii) if the proposed successor is an Ineligible Person,
with the prior written consent of the Servicer. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Collateral Administrator, Collateral
Agent, Securities Intermediary or Administrative Agent, as applicable, gives
notice of its resignation, then the Administrative Agent may, on behalf of the
Lenders, appoint a successor (a) in the case of the Collateral Administrator,
the Collateral Agent and the Securities Intermediary, so long as no Event of
Default has occurred and is continuing and no Market Value Event has occurred,
with the consent of the Servicer and (b) in the case of the Administrative
Agent, so long as no Event of Default has occurred and is continuing and no
Market Value Event has occurred (i) following consultation with the Servicer and
(ii) if the proposed successor is an Ineligible Person, with the prior written
consent of the Servicer, which successor shall be a financial institution with
an office in New York, New York, or an Affiliate of any such financial
institution. If no successor shall have been so appointed and shall have
accepted such appointment within sixty (60) days after the retiring Agent,
Collateral Administrator or Securities Intermediary gives notice of its
resignation, such Agent, Collateral Administrator or Securities Intermediary may
petition a court of competent jurisdiction for the appointment of a successor.
Upon the acceptance of its appointment as Collateral Administrator, Securities
Intermediary, Administrative Agent or Collateral Agent, as the case may be,
hereunder (and, if applicable, under the Account Control Agreement) by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, Collateral
Administrator or Securities Intermediary, as applicable, hereunder and under the
Account Control Agreement, and the retiring Agent, Collateral Administrator or
Securities Intermediary, as applicable, shall be discharged from its duties and
obligations hereunder and under the Account Control Agreement. After the
retiring Agent's, Collateral Administrator's or Securities Intermediary's
resignation hereunder, the provisions of this Article and Sections 5.03 and
10.04 shall continue in effect for the benefit of such retiring Agent,
Collateral Administrator or Securities Intermediary, as applicable, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral
Administrator, Securities Intermediary, Administrative Agent or Collateral
Agent, as the case may be.
Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Securities Intermediary and
the Collateral Agent may be removed at any time with 30 days' notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Servicer (which removal of the Collateral Agent or the
Securities Intermediary will also be effective as removal under the Account
Control Agreement). Upon any such removal, the Company shall have the right
(with the written consent of the Administrative Agent) to appoint a successor to
the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary, as applicable. If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
(with, so long as no Event of Default has occurred and is continuing and no
Market Value Event has occurred, the consent of the Company) appoint a successor
which shall be a financial institution with an office in New York, New York, or
an Affiliate of any such financial institution. If no successor shall have been
so appointed and shall have accepted such appointment within sixty (60) days
after the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary receives notice of removal, the Collateral Agent, the Collateral
Administrator and/or the Securities Intermediary, as applicable, may petition a
court of competent jurisdiction for the appointment of a successor. Upon the
acceptance of its appointment as Collateral Administrator, Securities
Intermediary or Collateral Agent, as the case may be, hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Collateral Agent, the Collateral
Administrator and/or the Securities Intermediary hereunder and under the Account
Control Agreement, and the removed Collateral Agent, the Collateral
Administrator and/or the Securities Intermediary shall be discharged from its
duties and obligations hereunder (and, if applicable, under the Account Control
Agreement). After the removed Collateral Agent's, the Collateral Administrator's
and/or the Securities Intermediary's removal hereunder, the provisions of this
Article and Sections 5.03 and 10.04 shall continue in effect for the benefit of
such removed Collateral Agent, Collateral Administrator and/or Securities
Intermediary, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary or Collateral Agent, as the
case may be.
Upon the request of the Company or the Administrative Agent or the successor
Agent, Collateral Administrator or Securities Intermediary, any such retiring or
removed Agent, Collateral Administrator or Securities Intermediary shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor party all the rights, powers and trusts of the
retiring or removed Agent, Collateral Administrator or Securities Intermediary,
and shall duly assign, transfer and deliver (or cause its sub-custodian or
bailee to so assign, transfer and deliver) to such successor agent all property
and money held by such retiring or removed Agent, Collateral Administrator or
Securities Intermediary hereunder (and under the Account Control Agreement, if
applicable). Upon request of any such successor, the Company and the
Administrative Agent shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor agent all such rights,
powers and trusts.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any corporation into which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be a party, or any
corporation succeeding to the business of the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be the successor of the
Collateral Agent, the Securities Intermediary or the Collateral Administrator
hereunder (and, if applicable, under the Account Control Agreement) without the
execution or filing of any paper with any Person or any further act on the part
of any Person.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.
Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.
Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.
Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.
In the absence of gross negligence or willful misconduct on the part of the
Agents, the Agents may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any request,
instruction, certificate, opinion or other document furnished to the Agents,
reasonably believed by the Agents to be genuine and to have been signed or
presented by the proper party or parties and conforming to the requirements of
this Agreement but, in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.
No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.
Before the Collateral Agent or Collateral Administrator acts or refrains from
acting, it may require, and may conclusively rely on, a certificate (which may
be constituted by written directions provided in accordance with this Agreement)
of an officer of the Company, the Servicer or Administrative Agent. The
Collateral Agent or Collateral Administrator shall not be liable for any action
it takes or omits to take in good faith in reliance on such certificate.
The Collateral Agent or Collateral Administrator may, from time to time, request
that the parties hereto deliver a certificate (upon which the Collateral Agent
or Collateral Administrator may conclusively rely) setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Agreement or any related document together with a
specimen signature of such authorized officers and the Collateral Agent or
Collateral Administrator shall be entitled to conclusively rely on the then
current certificate until receipt of a superseding certificate.
In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering ("Applicable Bank
Law"), the entity serving as Collateral Agent, Securities Intermediary or
Collateral Administrator is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with such entity. Accordingly, each of the parties agrees to
provide to the Collateral Agent, the Securities Intermediary or the Collateral
Administrator upon its reasonable request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent, the Securities Intermediary or the Collateral
Administrator to comply with Applicable Bank Law.
The rights, protections and immunities given to the Collateral Agent in this
Section 9.01 and the second paragraph of Section 9.02(a), the last sentence of
Section 9.02(b), Section 9.02(c) and Section 9.02(h) shall likewise be available
and applicable in all respects to the Securities Intermediary and the Collateral
Administrator regardless of whether such Person is expressly mentioned in such
provision.
SECTION 9.02.    Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.
(a)    Collateral Agent May Perform. The Collateral Agent shall from time to
time take such action (at the written direction of the Administrative Agent) for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein and the Administrative Agent may direct the Collateral
Agent in writing to take any action incidental thereto; provided that in each
case the Collateral Agent shall have no obligation to take any such action in
the absence of such direction and shall have no obligation to comply with any
such direction if it reasonably believes that the same (1) is contrary to
Applicable Law or this Agreement or (2) is reasonably likely to subject the
Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Lenders, as the case may be, make provision
reasonably satisfactory to the Collateral Agent for payment of same (which
provision may be payment of such cost or expense by the Company in accordance
with the Priority of Payments if such arrangement is reasonably satisfactory to
the Collateral Agent). With respect to other actions which are incidental to the
actions specifically delegated to the Collateral Agent hereunder, the Collateral
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the written direction of the
Administrative Agent.
If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
shall request written instructions from the Administrative Agent as to the
course of action desired by it and shall not be liable for any action taken or
omitted to be taken prior to receipt of such instruction. If the Collateral
Agent does not receive such instructions within five (5) Business Days after it
has requested them, the Collateral Agent may, but shall be under no duty to,
take or refrain from taking any such courses of action. The Collateral Agent
shall act in accordance with instructions received after such five (5) Business
Day period except to the extent it has already, in good faith, taken or
committed itself to take, action inconsistent with such instructions. The
Collateral Agent shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.
(b)    Custody and Preservation. The Collateral Agent is required to hold in
custody and preserve any of the Collateral in its possession pursuant to the
terms of this Agreement and the standard of care set forth herein, provided that
the Collateral Agent shall be deemed to have complied with the terms of this
Agreement with respect to the custody and preservation of any of the Collateral
if it takes such action for that purpose as the Company reasonably requests (or,
following the occurrence of a Market Value Event or following the occurrence and
during the continuance of an Event of Default, as the Administrative Agent
reasonably requests), but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to comply with
the terms of this Agreement. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any liens thereon.
(c)    Collateral Agent Not Liable. Except to the extent arising from the gross
negligence or willful misconduct of the Collateral Agent, the Collateral Agent
shall not be liable by reason of its compliance with the terms of this Agreement
with respect to (1) the investment of funds held thereunder in Eligible
Investments (other than for losses attributable to the Collateral Agent's
failure to make payments on investments issued by the Collateral Agent, in its
commercial capacity as principal obligor and not as collateral agent, in
accordance with their terms) or (2) losses incurred as a result of the
liquidation of any Eligible Investment prior to its stated maturity. It is
expressly agreed and acknowledged that the Collateral Agent is not guaranteeing
performance of or assuming liability for the obligations of the other parties
hereto or any parties to the Portfolio Investments or other Collateral.
(d)    Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Lenders, the Collateral Agent may execute any
documents or instruments necessary to release any lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or as otherwise permitted or required hereunder or
to which the Required Lenders have otherwise consented. Anything contained
herein to the contrary notwithstanding, in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
any Agent or Lender may be the purchaser of any or all of such Collateral at any
such sale and the Collateral Agent, as agent for and representative of the
Lenders (but not any Lender in its individual capacity unless the Required
Lenders shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the purchaser at such sale.
(e)    Collateral Agent, Securities Intermediary and Collateral Administrator
Fees and Expenses. The Company agrees to pay to the Collateral Agent, the
Securities Intermediary and the Collateral Administrator such fees as the
Administrative Agent, the Collateral Agent, the Securities Intermediary, the
Collateral Administrator and the Servicer, may agree in writing, subject to the
Priority of Payments. The Company further agrees to pay to the Collateral Agent,
the Securities Intermediary and the Collateral Administrator, or reimburse the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
for paying, reasonable and documented out-of-pocket expenses, including
attorney's fees and, in the case of the Securities Intermediary, expenses
incurred by any sub-agent, sub-custodian or bailee of the Securities
Intermediary, in connection with this Agreement and the transactions
contemplated hereby, subject to the Priority of Payments.
(f)    Execution by the Collateral Agent, the Securities Intermediary and the
Collateral Administrator. The Collateral Agent, the Securities Intermediary and
the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator, respectively, hereunder and in no event shall have any obligation
to make any Advance, provide any Advance or perform any obligation of the
Administrative Agent hereunder.
(g)    Reports by the Collateral Administrator. The Company hereby appoints U.S.
Bank National Association as Collateral Administrator and directs the Collateral
Administrator to prepare the reports substantially in the form reasonably agreed
by the Company, the Collateral Administrator and the Administrative Agent. The
Company and the Servicer shall cooperate with the Collateral Administrator in
connection with the matters described herein, including calculations relating to
the reports contemplated herein or as otherwise reasonably requested hereunder.
Without limiting the generality of the foregoing, the Servicer shall supply in a
timely fashion any determinations, designations, classifications or selections
made by it relating to a Portfolio Investment, including in connection with the
acquisition or disposition thereof, and any information maintained by it that
the Collateral Administrator may from time to time reasonably request with
respect to the Portfolio Investment and reasonably need to complete the reports
required to be prepared by the Collateral Administrator hereunder or reasonably
required to permit the Collateral Administrator to perform its obligations
hereunder. The Collateral Administrator shall endeavor to deliver a draft of
each such report to the Servicer and the Servicer shall review, verify and
approve the contents of the aforesaid reports. To the extent any of the
information in such reports conflicts with data or calculations in the records
of the Servicer, the Servicer shall notify the Collateral Administrator of such
discrepancy and use reasonable efforts to assist the Collateral Administrator in
reconciling such discrepancy. Upon reasonable request by the Collateral
Administrator, the Servicer further agrees to provide to the Collateral
Administrator from time to time during the term of this Agreement, on a timely
basis, any information relating to the Portfolio Investments and any proposed
purchases, sales or other dispositions thereof as to enable the Collateral
Administrator to perform its duties hereunder.
(h)    Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Servicer, the
Administrative Agent, the Company or the Required Lenders to provide accurate
and complete information on a timely basis to the Collateral Agent or the
Collateral Administrator, as applicable, or otherwise on the part of any such
party to comply with the terms of this Agreement, and, absent gross negligence
or willful misconduct of the Collateral Agent or the Collateral Administrator,
as applicable, shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent's or Collateral
Administrator's, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.
ARTICLE X    
MISCELLANEOUS
SECTION 10.01.    Non-Petition; Limited Recourse. Each of the Collateral Agent,
the Securities Intermediary, the Collateral Administrator, the Servicer and the
other parties hereto (other than the Administrative Agent) hereby agrees not to
commence, or join in the commencement of, any proceedings in any jurisdiction
for the bankruptcy, winding-up or liquidation of the Company or any similar
proceedings, in each case prior to the date that is one year and one day (or if
longer, any applicable preference period plus one day) after the payment in full
of all amounts owing to the parties hereto. The foregoing restrictions are a
material inducement for the parties hereto to enter into this Agreement and are
an essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding‑up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.
Notwithstanding any other provision of this Agreement or any other Loan
Document, no recourse under any obligation, covenant or agreement of the Company
or the Servicer contained in this Agreement shall be had against any
incorporator, stockholder, partner, officer, director, member, manager, employee
or agent of the Company, the Servicer or any of their respective Affiliates
(solely by virtue of such capacity) by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Agreement is solely a corporate
obligation of the Company and (with respect to the express obligations of the
Servicer under the Loan Documents) the Servicer and that no personal liability
whatever shall attach to or be incurred by any incorporator, stockholder,
officer, director, member, manager, employee or agent of the Company, the
Servicer or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of the Company or the Servicer contained in this Agreement or any
other Loan Document, or implied therefrom, and that any and all personal
liability for breaches by the Company or the Servicer of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.
SECTION 10.02.    Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered, (c)
in the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.
SECTION 10.03.    No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.
SECTION 10.04.    Expenses; Indemnity; Damage Waiver; Right of Setoff.
(a)    The Company shall pay (1) all fees and reasonable and documented
out‑of‑pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the reasonable and
documented fees, charges and disbursements of outside counsel for each Agent and
the Collateral Administrator, and such other local counsel as required for the
Agents and the Collateral Administrator, collectively, in connection with the
preparation and administration of this Agreement, the Account Control Agreement
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (2) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Collateral Administrator and the Lenders, including
the fees, charges and disbursements of outside counsel for each Agent, the
Collateral Administrator, the Securities Intermediary and such other local
counsel as required for all of them and, in the case of the Securities
Intermediary, expenses incurred by any sub-agent, sub-custodian or bailee of the
Securities Intermediary, in connection herewith, including the enforcement or
protection of their rights in connection with this Agreement and the Account
Control Agreement, including their rights under this Section, or in connection
with the Advances provided by them hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
(b)    The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and their Related Parties (each such Person
being called an "Indemnitee"), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of outside counsel for each Indemnitee and
such other local counsel as required for any Indemnitees, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations (including, without limitation, any breach of any
representation or warranty made by the Company or the Servicer hereunder (for
the avoidance of doubt, after giving effect to any limitation included in any
such representation or warranty relating to materiality or causing a Material
Adverse Effect)) or the exercise of the parties thereto of their respective
rights (including, without limitation, the approval or disapproval by the
Administrative Agent of the acquisition of any Portfolio Investment in
accordance with the terms of this Agreement) or the consummation of the
transactions contemplated hereby, (2) any Advance or the use of the proceeds
therefrom, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
is pursuing or defending any such action; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted (i) from the
gross negligence or willful misconduct of such Indemnitee or (ii) solely from
the failure of the Portfolio Investments to perform. This Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent permitted by Applicable Law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement, instrument or transaction contemplated
hereby or thereby, any Advance or the use of the proceeds thereof; provided that
(i) the Collateral Agent, the Collateral Administrator and the Securities
Intermediary shall not be prohibited from asserting consequential damages
against the Company and (ii) if the Collateral Agent, the Collateral
Administrator or the Securities Intermediary is assessed special, indirect,
consequential or punitive damages by a court of competent jurisdiction in
connection with a third party claim for which the Collateral Agent, the
Collateral Administrator or the Securities Intermediary, as applicable, is
entitled to indemnity pursuant to clause (b) above, such special, indirect,
consequential or punitive damages so assessed shall constitute actual damages
for purposes of this clause (c).
(d)    If an Event of Default shall have occurred and the Advances then
outstanding shall have been declared due and payable in accordance with Article
VII, each Lender and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Company against any of and
all the obligations of the Company now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this clause (d) are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
(e)    This Section 10.04 shall survive the termination of this Agreement for
any reason and, if applicable, the earlier resignation or removal any
Indemnitee.
SECTION 10.05.    Amendments. Subject to Section 3.01(h)(ii), no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including, without limitation, a writing evidenced by a facsimile
transmission or electronic mail) and executed by each of the Administrative
Agent, the Required Lenders, the Company and the Servicer; provided, however,
that any amendment to this Agreement that the Administrative Agent determines in
its commercially reasonable judgment is necessary to effectuate the purposes of
Section 1.04 hereof following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event and which
would not result in an increase or decrease in the rights, duties or liabilities
of the Servicer or the Company shall not be required to be executed by the
Servicer or the Company; provided further that the Administrative Agent may
waive any of the Eligibility Criteria and the requirements set forth in Schedule
3 or Schedule 4 in its sole discretion; provided further that the consent of the
Collateral Agent, the Collateral Administrator or the Securities Intermediary
shall be required for any amendment that affects its rights, duties, protections
or immunities; provided further that any Material Amendment shall require the
prior written consent of each Lender affected thereby.
SECTION 10.06.    Successors; Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Servicer, the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (except with respect to any delegation set forth in Section 5.01) the
Servicer may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. Except
as expressly set forth herein, nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Subject to the conditions set forth below, any Lender may assign all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Financing Commitment and the Advances at the time owing to it) to
a bank, a broker-dealer or an insurance company (or, following the occurrence
and during the continuance of an Event of Default or following the occurrence of
a Market Value Event, any other Person) (x) with the prior written consent (such
consent not to be unreasonably withheld) of the Administrative Agent and upon
reasonable prior written notice (including via email) to the Company, the
Collateral Agent and the Servicer and (y) so long as no Event of Default has
occurred and is continuing and no Market Value Event has occurred, if the
assignee is an Ineligible Person, with the prior written consent (such consent
not to be unreasonably withheld) of the Servicer; provided that no consent of
the Administrative Agent (or, for the avoidance of doubt, the Servicer) shall be
required for an assignment of any Financing Commitment (x) to an assignee that
is a Lender (or any Affiliate thereof) immediately prior to giving effect to
such assignment or (y) following the occurrence and during the continuance of an
Event of Default or following the occurrence of a Market Value Event.
Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.
Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).
The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and the Register. The entries in the Register shall
be conclusive absent manifest error, and the parties hereto shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Lender and the Servicer, at any reasonable time and from time to time upon
reasonable prior notice. Upon its receipt of a duly completed assignment and
assumption executed by an assigning Lender and an assignee, the Administrative
Agent shall accept such assignment and assumption and record the information
contained therein in the Register.
(c)    Any Lender may sell participations to one or more banks or other entities
(a "Lender Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender's
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Company, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Lender Participant, agree to any
Material Amendment that affects such Lender Participant.
(d)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant's interest in the Advances or other
obligations under this Agreement (the "Participant Register"); provided that,
subject to clause (c) above, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any Lender
Participant or any information relating to a Lender Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The Company agrees that each Lender Participant shall be entitled to
the benefits of Sections 3.01(e) and 3.03 (subject to the requirements and
limitations therein, including the requirements under Section 3.03(f) (it being
understood that the documentation required under Section 3.03(f) shall be
delivered to the Lender that sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Lender Participant (A) agrees
to be subject to the provisions of Section 3.01(f) relating to replacement of
Lenders as if it were an assignee under paragraph (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Sections 3.01(e)
and 3.03, with respect to any participation, than the Lender that sells the
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Lender Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Company's request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
replacement of Lenders provisions set forth in Section 3.01(f) with respect to
any Lender Participant.
SECTION 10.07.    Governing Law; Submission to Jurisdiction; Etc.
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.
(b)    Submission to Jurisdiction. Any suit, action or proceedings relating to
this Agreement (collectively, "Proceedings") shall be tried and litigated in the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in New York City. With respect to any Proceedings, each
party hereto irrevocably (i) submits to the exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
to enforce any judgment against any such party arising out of or relating to
this Agreement in the courts of any place where such party or any of its assets
may be found or located, nor will the bringing of such Proceedings in any one or
more jurisdictions preclude the bringing of such Proceedings in any other
jurisdiction.
(c)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
SECTION 10.08.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under Applicable Law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender holding such Advance in
accordance with Applicable Law, the rate of interest payable in respect of such
Advance hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Advance but were not
payable as a result of the operation of this Section 10.08 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Advances
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
SECTION 10.09.    PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.
SECTION 10.10.    Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(1) a reduction in full or in part or cancellation of any such liability;
(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or
(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.
As used herein:
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 10.13.    Confidentiality.
Each Agent, the Collateral Administrator, the Securities Intermediary and each
Lender agrees to maintain the confidentiality of the Information until the date
that is two (2) years after receipt of such Information (or, with respect to
Information relating to the financial and other material terms of this
Agreement, until the date that is one (1) year after the Maturity Date), except
that Information may be disclosed (i) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors and, in the case of the Securities Intermediary, any sub-agent,
sub-custodian or bailee of the Securities Intermediary (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder, the sale of any Portfolio Investment following the
occurrence of a Market Value Event or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement containing provisions substantially
the same as those of this Section 10.13, to (x) any assignee of or Lender
Participant in, or any prospective assignee of or Lender Participant in, any of
its rights or obligations under this Agreement (in each case, pursuant to an
assumption or participation agreement meeting the requirements of Section
10.06), or (y) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Company and its obligations,
(vii) with the consent of the Company (or the Administrative Agent, in the case
of a disclosure by the Company), (viii) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
10.13 by the delivering party or its Affiliates or (y) becomes available to any
Agent, the Collateral Administrator, the Securities Intermediary or any Lender
on a nonconfidential basis from a source other than the Company or (ix) to the
extent permitted or required under this Agreement or the Account Control
Agreement. For the purposes of this Section 10.13, any Person required to
maintain the confidentiality of Information as provided in this Section 10.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
provisions of this Section 10.13 shall supersede any prior confidentiality
agreement among any of the parties hereto or their respective Affiliates
relating to this Agreement and the transactions contemplated hereby.
[remainder of page intentionally blank]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TCG BDC II SPV LLC,
as Company
By__________________________________
Name:
Title:
TCG BDC II, INC.,
as Servicer
By__________________________________
Name:
Title:










U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent
By__________________________________
Name:
Title:
U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator
By__________________________________
Name:
Title:
U.S. BANK NATIONAL ASSOCIATION, as Securities Intermediary
By__________________________________
Name:
Title:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
By__________________________________
Name:
Title:


The Lenders
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender
By__________________________________
Name:
Title:



SCHEDULE 1
Transaction Schedule


 
1.
Types of Financing
Available
Financing Limit
 
 
 
 
 
 
 
 
 
 
Advances
yes
 
Prior to a Commitment Increase Date occurring after the First Amendment Date:
U.S.450,000,000; After a Commitment Increase Date occurring after the First
Amendment Date, if any, U.S.$450,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $600,000,000 in the aggregate (including any Bridge
Commitment and the increase in the Financing Commitment occurring on the First
Amendment Date), in each case, as reduced from time to time in conjunction with
the reduction of the Financing Commitments pursuant to Section 4.07.


The maximum principal amount of any Bridge Commitment provided on the applicable
Commitment Increase Date shall not exceed U.S. $100,000,000.


Notwithstanding anything in this Agreement to the contrary, (x) not more than
25% of the Financing Limit may be utilized in Permitted Non-USD Currencies and
(y) not more than 10% of the Financing Limit may be utilized in GBP.


 
2.
Lenders


Financing Commitment


 
JPMorgan Chase Bank, National Association
Prior to a Commitment Increase Date occurring after the First Amendment Date:
U.S.450,000,000; After a Commitment Increase Date occurring after the First
Amendment Date, if any, U.S.$450,000,000 plus the principal amount of each
increase in the Financing Commitment set forth in the applicable Commitment
Increase Requests up to U.S. $600,000,000 in the aggregate (including any Bridge
Commitment and the increase in the Financing Commitment occurring on the First
Amendment Date), in each case, as reduced from time to time pursuant to Section
4.07.


The maximum principal amount of any Bridge Commitment provided on the applicable
Commitment Increase Date shall not exceed U.S. $100,000,000.


Notwithstanding anything in this Agreement to the contrary, (x) not more than
25% of such Financing Commitment may be utilized in Permitted Non-USD Currencies
and (y) not more than 10% of such Financing Commitment may be utilized in GBP.
 
 
 
 
3.
Scheduled Termination Date:
April 1, 2024 (or, if a Maturity Extension Request is consented to by the
Administrative Agent in its sole discretion, April 1, 2025); provided that the
Scheduled Termination Date in respect of the Bridge Advances shall be the date
that is eighteen calendar months following the Commitment Increase Date on which
the Bridge Commitment was made.
 
 
 
4.
Interest Rates
 
 
 
 
 
Applicable Margin for Advances:
With respect to interest based on the applicable Reference Rate, (i) during
Stage 1, 2.25% per annum and (ii) thereafter, 2.70% per annum (in each case,
subject to increase in accordance with Section 3.01(b)).


With respect to interest based on the applicable Base Rate, (i) during Stage 1,
2.25% per annum and (ii) thereafter, 2.70% per annum (in each case, subject to
increase in accordance with Section 3.01(b)).
 
 




5.
Account Numbers
 
 
 
 
 
Custodial Account:
191202-700
 
Interest Collection Account:
191202-201
 
Principal Collection Account:
191202-202
 
MV Cure Account:
191202-701
 
Unfunded Exposure Account:
191202-203
 
 
 
 
Permitted Non-USD Currency Accounts




 
CAD:
 
 
 
 
 
CAD Custodial Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
CAD Interest Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
CAD Principal Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
CAD Unfunded Exposure Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
GBP:
 
 
 
 
 
GBP Custodial Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
GBP Interest Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
GBP Principal Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
GBP Unfunded Exposure Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
Euro:
 
 
 
 
 
Euro Custodial Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
Euro Interest Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
Euro Principal Collection Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
 
Euro Unfunded Exposure Account:
To be set forth in the applicable Permitted Non-USD Currency Account Opening
Notice
 
 
 
6.
Market Value Trigger:
67%
 
 
 
7.
Market Value Cure Trigger:
57%
 
 
 
8.
Purchases of Restricted Securities
 
 
 
 
 
Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security. As used
herein, "Restricted Security" means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Lender that is a "broker" or a "dealer", within the meaning of the Securities
Exchange Act of 1934, participated in the distribution as a member of a selling
syndicate or group within 30 days of the proposed purchase by the Company and
(b) which the Company proposes to purchase from any such Affiliate of any
Lender.







Addresses for Notices


The Company:
TCG BDC II SPV LLC 
c/o TCG BDC II, Inc.
520 Madison Avenue
New York, New York 10022


Attn: Tom Hennigan
Telephone: (212) 813-4827
Electronic Mail Address: tom.hennigan@carlyle.com
 
 
 
The Servicer:
TCG BDC II, Inc. 
520 Madison Avenue
New York, NY 10022


Attn: Tom Hennigan
Telephone: (212) 813-4827
Electronic Mail Address: tom.hennigan@carlyle.com
 
 
 
The Administrative Agent:
JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 
3rd Floor
Newark, Delaware 19713
Attention: Ryan Hanks
Telephone: (302) 634-2030




 
 
 
 
with a copy to


 
 
JPMorgan Chase Bank, National Association
383 Madison Ave.
New York, New York 10179
Attention: Louis Cerrotta
Telephone: 212-622-7092
Email:
louis.cerrotta@jpmorgan.com
With a copy to:
de_custom_business@jpmorgan.com
brian.m.larocca@jpmorgan.com


 
 
 
The Collateral Agent:
U.S. Bank National Association 
8 Greenway Plaza
Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust – TCG BDC II SPV LLC
Email: carlyle.team@usbank.com
 
 
 
 
 
 
The Securities Intermediary:
U.S. Bank National Association 
8 Greenway Plaza
Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust – TCG BDC II SPV LLC
Email: carlyle.team@usbank.com
 
 
 
 
 
 
The Collateral Administrator:
U.S. Bank National Association 
8 Greenway Plaza
Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust – TCG BDC II SPV LLC
Email: carlyle.team@usbank.com
 
 
 
JPMCB:
JPMorgan Chase Bank, National Association
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 
3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols
Facsimile: (302) 634-1092
 
 
 
 
with a copy to:


JPMorgan Chase Bank, National Association
383 Madison Ave.
New York, New York 10179






Attention: Louis Cerrotta
Telephone: 212-622-7092
 
 
 
Each other Lender:
The address (or facsimile number or electronic mail address) provided by it to
the Administrative Agent.
 








SCHEDULE 2
Contents of Notices of Acquisition
Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):
JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks
Email: de_custom_business@jpmorgan.com
JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Michael Grogan
Email:    NA_Private_Financing_Diligence@jpmorgan.com
(cc: brian.m.larocca@jpmorgan.com)


JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Ryan Hanks
cc:
U.S. Bank National Association, as Collateral Agent and Collateral Administrator
8 Greenway Plaza
Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust – TCG BDC II SPV LLC




Ladies and Gentlemen:
Reference is hereby made to the Loan and Security Agreement, dated as of April
1, 2019 (as amended, the "Agreement"), among TCG BDC II SPV LLC, as borrower
(the "Company"), JPMorgan Chase Bank, National Association, as administrative
agent (the "Administrative Agent"), TCG BDC II, Inc., as Servicer (the
"Servicer"), the lenders party thereto and the collateral agent, collateral
administrator and securities intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.
Pursuant to the Agreement, the Servicer hereby [requests approval for the
Company to acquire][notifies the Administrative Agent of the Company's intention
to acquire] the following Portfolio Investment(s):


Fund
 
Issuer / Obligor
 
Jurisdiction
 
Identifier (LoanX; CUSIP)
 
Requested Notional Amount
 
Currency
 
Asset Class
 
Current Pay (Y/N)
 
Syndication Type
 
Lien
 
Tranche Size
 
Price
 
Spread / Coupon
 
Reference Rate
 
Reference Rate Floor
 
Maturity
 
Moody's Industry
 
LTM EBITDA (In Millions)
 
LTM Capital Expenditures (in Millions)
 
Leverage Through Tranche (Net)
 
Interest Coverage
 
Financial Covenants
 
Security Identifier
 
Security Description
 
Quantity
 



To the extent available, we have included herewith (1) the material underlying
instruments (including the final credit agreement and collateral and security
documents) relating to each such Portfolio Investment, (2) an audited financial
statement for the previous most recently ended three years of the obligor of
each such Portfolio Investment, (3) quarterly statements for the previous most
recently ended four fiscal quarters of the obligor of each such Portfolio
Investment, (4) any appraisal or valuation reports conducted by third parties in
connection with the proposed investment by the Company, (5) applicable "proof of
existence" details (if requested by the Administrative Agent), and (6)
investment committee memo. The Servicer acknowledges that it will provide such
other information from time to time reasonably requested by the Administrative
Agent.
We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.
Very truly yours,
TCG BDC II, Inc.,
as Servicer
By_________________________________
Name:
Title:



SCHEDULE 3
Eligibility Criteria
1.
Such obligation is a Loan and is not a Synthetic Security, a Zero-Coupon
Security, a Structured Finance Obligation, a Participation Interest (other than
Initial Portfolio Investments), a Mezzanine Obligation (or, for the avoidance of
doubt, any other unsecured obligation of an obligor) or a Letter of Credit or an
interest therein.

2.
Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan.

3.
Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

4.
Such obligation is denominated and payable in USD or a Permitted Non-USD
Currency and purchased at a price that is at least 80% of the par amount of such
obligation.

5.
Such obligation is issued by a company organized in an Eligible Jurisdiction.

6.
It is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make "gross-up" payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Servicer on behalf of the
Company) in its good faith reasonable judgment expects to be satisfied).

7.
Such obligation is not subject to an event of default (as defined in the
underlying instruments for such obligation) in accordance with its terms
(including the terms of its underlying instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with or senior to such obligation is in default with respect to the
payment of principal or interest or is subject to any other event of default
that would trigger a default under the related loan agreement (after giving
effect to any grace and/or cure period set forth in the related loan agreement,
but not to exceed five (5) days) (a "Defaulted Obligation").

8.
The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Servicer in its good faith and reasonable judgment.

9.
It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.

10.
Such obligation is not an equity security and does not provide, on the date of
acquisition, for conversion or exchange at any time over its life into an equity
security.

11.
Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually and, if such obligation is a Partial Deferrable Obligation,
the portion of interest payable thereon on each payment or distribution date
that is required to be paid in cash shall be not less than the applicable
Reference Rate plus 3.50% per annum.

12.
Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

13.
The Portfolio Investment has been Delivered to the Collateral Agent.

14.
Without limitation to clause 7 above, in the case of a Specified Investment, (i)
the obligor on such obligation has not violated any financial covenant contained
in such obligation's underlying instruments and (ii) no such financial covenant
has been amended, modified or waived and, without limitation to the foregoing,
no amendment to the underlying instruments with respect to such Portfolio
Investment that relates to a Specified Matter has been entered into, in each
case, since the date of the Purchase Commitment for such obligation (in the case
of this subclause (ii), unless otherwise consented to by the Administrative
Agent in its sole discretion).

15.
In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an "Eligible Assignee" (as such term, or comparable term, is defined in
the documents evidencing such Portfolio Investment) and such Portfolio
Investment is otherwise permitted to be entered into by, sold or assigned to the
Administrative Agent and (ii) if the administrative agent with respect to such
Portfolio Investment is an affiliate of the Servicer, the Company shall have
delivered to the Administrative Agent an assignment agreement duly executed by
the administrative agent and/or obligor in respect of such Portfolio Investment,
naming the Administrative Agent as assignee.

16.
Following the relevant Trade Date, such Portfolio Investment has not been
amended to (a) reduce the principal amount of such Portfolio Investment, (b)
postpone the maturity date or any scheduled prepayment date in respect of such
Portfolio Investment, in either case, for a period of time exceeding six
calendar months, (c) alter the pro rata allocation or sharing of payments or
distributions required by any related underlying instruments in a manner
materially adverse to the Company (as determined by the Administrative Agent in
its commercially reasonable judgment), (d) release any guarantor of such
Portfolio Investment from its obligations, which release has a material adverse
effect on the credit quality of such Portfolio Investment (as determined by the
Administrative Agent in its commercially reasonable judgment), or (e) terminate
or release any lien on any portion on the collateral securing such Portfolio
Investment, which termination or release has a material adverse effect on the
credit quality of such Portfolio Investment (as determined by the Administrative
Agent in its commercially reasonable judgment), in each case without the
re-approval of such Portfolio Investment by the Administrative Agent in the
manner set forth in Section 1.02 of the Agreement following receipt of a request
therefor from the Servicer and subject to satisfaction of the conditions set
forth in clauses (1), (3) and (4) of Section 1.03 of the Agreement; provided
that this clause 16 shall not be applicable for purposes of Section 1.03 of the
Agreement in connection with the initial acquisition of such Portfolio
Investment by the Company.

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:
"Eligible Jurisdictions" means the United States and any State therein, Canada,
the United Kingdom, any country within the European Economic Area and any other
jurisdiction consented to by the Administrative Agent in writing (including via
email) to the Servicer (with a copy to the Company and the Collateral Agent) in
its sole discretion.
"Letter of Credit" means a facility whereby (i) a fronting bank ("LOC Agent
Bank") issues or will issue a letter of credit ("LC") for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.
"Partial Deferrable Obligation" means any obligation the underlying instruments
of which permit a portion of interest payable thereon on any payment or
distribution date to be deferred and/or capitalized.
"Structured Finance Obligation" means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage‑backed securities.
"Synthetic Security" means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.
"Zero-Coupon Security" means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.



SCHEDULE 4
Concentration Limitations
The "Concentration Limitations" shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments (other than any Ineligible
Investments) owned (or in relation to a proposed purchase of a Portfolio
Investment, proposed to be owned) by the Company comply with all the
requirements set forth below:
1.
Portfolio Investments issued by a single obligor and its Affiliates may not
exceed an aggregate principal balance equal to 5% of the Collateral Principal
Amount; provided that Portfolio Investments issued by two (2) obligors and their
respective Affiliates may each constitute up to an aggregate principal balance
equal to 7.5% of the Collateral Principal Amount so long as any Portfolio
Investment (or portion thereof) that causes the aggregate principal balance of
the Portfolio Investments issued by either such obligor or its Affiliates to
exceed 5% of the Collateral Principal Amount is a Senior Secured Loan; provided,
further, that Specified Investments issued by a single obligor and its
Affiliates may not exceed an aggregate principal balance equal to 3% of the
Collateral Principal Amount.

2.
Not less than 70% of the Collateral Principal Amount may consist of Senior
Secured Loans (excluding any Specified Investments) and cash and Eligible
Investments on deposit in the Principal Collection Account and the Permitted
Non-USD Currency Principal Collection Accounts as Principal Proceeds.

3.
Not more than 30% of the Collateral Principal Amount may consist of Second Lien
Loans and Specified Investments, collectively.

4.
Not more than an aggregate of 10% of the Collateral Principal Amount may consist
of Specified Investments.

5.
100% of the Portfolio Investments must be issued by obligors that belong to an
Industry Classification and not more than 20% of the Collateral Principal Amount
may consist of Portfolio Investments that are issued by obligors that belong to
the same Industry Classification; provided that 30% of the Collateral Principal
Amount may consist of Portfolio Investments that are issued by obligors that
belong to one Industry Classification. As used herein, (x) "Industry
Classifications" means the Moody's Industry Classifications and up to three
additional industry group classifications agreed to in writing (including via
email) by the Servicer and the Administrative Agent, such agreement not to be
unreasonably withheld, conditioned or delayed and (y) "Moody's Industry
Classifications" means the industry classifications set forth in Schedule 6
hereto, as such industry classifications shall be updated at the option of the
Servicer (with the consent of the Administrative Agent) if Moody's publishes
revised industry classifications.

6.
Not more than an aggregate of 30% of the Collateral Principal Amount may consist
of Portfolio Investments whose obligors are organized in Eligible Jurisdictions
other than the United States.

7.
Not more than an aggregate of 25% of the Collateral Principal Amount may consist
of Portfolio Investments denominated in a Permitted Non-USD Currency; provided
that (x) not more than an aggregate of 10% of the Collateral Principal Amount
may consist of Portfolio Investments denominated in GBP and (y) with respect to
any Permitted Non-USD Currency for which a Permitted Non-USD Currency Account
Opening Notice has not yet been delivered in accordance with Section 8.01, not
more than an aggregate of 0% of the Collateral Principal Amount may consist of
Portfolio Investments denominated in such Permitted Non-USD Currency.

8.
The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount.

9.
Not more than an aggregate of 5% of the Collateral Principal Amount may consist
of Partial Deferrable Obligations.

10.    

SCHEDULE 5
Initial Portfolio Investments



SCHEDULE 6


Moody's Industry Classifications
Industry Code
Description
1
Aerospace & Defense
2
Automotive
3
Banking, Finance, Insurance & Real Estate
4
Beverage, Food & Tobacco
5
Capital Equipment
6
Chemicals, Plastics & Rubber
7
Construction & Building
8
Consumer goods:  Durable
9
Consumer goods:  Non-durable
10
Containers, Packaging & Glass
11
Energy:  Electricity
12
Energy:  Oil & Gas
13
Environmental Industries
14
Forest Products & Paper
15
Healthcare & Pharmaceuticals
16
High Tech Industries
17
Hotel, Gaming & Leisure
18
Media: Advertising, Printing & Publishing
19
Media:  Broadcasting & Subscription
20
Media:  Diversified & Production
21
Metals & Mining
22
Retail
23
Services:  Business
24
Services:  Consumer
25
Sovereign & Public Finance
26
Telecommunications
27
Transportation:  Cargo
28
Transportation:  Consumer
29
Utilities:  Electric
30
Utilities:  Oil & Gas
31
Utilities:  Water
32
Wholesale






EXHIBIT A
Form of Request for Advance
JPMorgan Chase Bank, National Association,
as Administrative Agent
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Louis Cerrotta
Email:    louis.cerrotta@jpmorgan.com
(cc: de_custom_business@jpmorgan.com)
(cc: brian.m.larocca@jpmorgan.com)
JPMorgan Chase Bank, National Association,
as Lender
c/o JPMorgan Services Inc.
500 Stanton Christiana Rd., 3rd Floor
Newark, Delaware 19713
Attention: Robert Nichols
cc:    
U.S. Bank National Association, as Collateral Agent and Collateral Administrator
8 Greenway Plaza
Suite 1100
Houston, Texas 77046
Attention: Global Corporate Trust – TCG BDC II SPV LLC
Ladies and Gentlemen:
Reference is hereby made to the Loan and Security Agreement, dated as of April
1, 2019 (as amended, the "Agreement"), among TCG BDC II SPV LLC, as borrower
(the "Company"), JPMorgan Chase Bank, National Association, as administrative
agent (the "Administrative Agent"), TCG BDC II, Inc., as servicer (the
"Servicer"), the lenders party thereto, and the collateral agent, collateral
administrator and securities intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.
Pursuant to the Agreement, you are hereby notified of the following:
(1)    The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].
(2)    The aggregate amount of the Advance requested hereby is U.S.$[_________].
(3)    [The proposed purchases (if any) relating to this request are as follows:


Security
Par
Price
Purchased Interest (if any)]
 
 
 
 
 
 
 
 



(4)    The Currency of the proposed Advance is [USD][CAD][EUR][GBP].
(5)    [The Advance is requested to make a Permitted Distribution for the
following purpose(s): [__].
We hereby certify that all conditions [to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement and] to an Advance set
forth in Section 2.05 of the Agreement have been satisfied or waived as of the
[related Trade Date (and shall be satisfied or waived as of the related
Settlement Date) and] Advance date[, as applicable].
Very truly yours,
TCG BDC II SPV LLC
By__________________________________
Name:
Title:







    

